EXHIBIT 10.18

[Form of]

MERCHANT ASSET PURCHASE AGREEMENT

by and among

FIRST HORIZON MERCHANT SERVICES, INC.,

GLOBAL CARD SERVICES, INC.,

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

and

NOVA INFORMATION SYSTEMS, INC.

 

JANUARY 31, 2006

 

 


--------------------------------------------------------------------------------



 

 

Table of Contents

 

SCHEDULES

2.3

Merchant Security Arrangement Sharing

 

4.2

Schedule of Relationship Merchants Subject to the Holdback Amount

4.5

Items to be Prorated

 

11.4(f)

Schedule of Annual Net Revenue of Assigned Merchants

 

 

EXHIBITS

Exhibit "A" - Bill of Sale and Assignment and Assumption Agreement

Exhibit "B" - Interim Services Agreement

Exhibit "C" - Merchant Services Agreement

Exhibit "D" - Non-Competition Agreement

Exhibit "E" - Opinion of Counsel to Parent, GCS and Seller

Exhibit "F" - Opinion of Counsel to Buyer

Exhibit "G" - Forms of Merchant Agreements

Exhibit "H" – Form of Employee Retention, Sale Participation and
Non-Solicitation Agreement

Exhibit "I" – Form of Residual Commission Buyout Agreement

 

 


--------------------------------------------------------------------------------



 

 

MERCHANT ASSET PURCHASE AGREEMENT

THIS MERCHANT ASSET PURCHASE AGREEMENT (this "Agreement") is made and entered
into as of January 31, 2006, by and among FIRST HORIZON MERCHANT SERVICES, INC.,
a Tennessee corporation ("Seller"), GLOBAL CARD SERVICES, INC., a Florida
corporation ("GCS"), FIRST TENNESSEE BANK NATIONAL ASSOCIATION, a national
banking association ("Parent") and NOVA INFORMATION SYSTEMS, INC., a Georgia
corporation ("Buyer").

R E C I T A L S:

Seller is a former division and a current indirect subsidiary of Parent. Parent
is the owner of certain of the fixed assets related to the Business (as defined
in Section 1.1 of this Agreement).

 

GCS is a wholly owned subsidiary of Seller.

Both Parent, Seller and GCS, on the one hand, and Buyer, on the other hand, are
engaged in the Merchant Processing Business, including the business of providing
Merchant Services to commercial establishments which accept Credit Cards,
Private Label Cards, Gift Cards, Travel and Entertainment Cards, Debit Cards and
other Financial Transaction Devices. Seller, Parent and GCS desire to sell and
transfer to Buyer, and Buyer desires to acquire and assume, certain assets and
liabilities related to the Business on the terms and subject to the conditions
set forth in this Agreement (the "Transaction"). The parties also desire to
enter into certain other agreements in connection with the Transaction.

Certain capitalized terms used in this Agreement are defined in Section 1.1.

NOW, THEREFORE, in consideration of these premises and the mutual covenants set
forth herein, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1          Definitions. Except as otherwise expressly provided, the
capitalized terms set forth below shall have the meanings set forth below.
Capitalized terms used in this Agreement and defined elsewhere in this Agreement
shall have the meanings given to them where defined herein.

"Acquiring Merchant" means a Merchant for whom Parent, Seller or GCS provides
Merchant Services in connection with which Parent, Seller or GCS bears the risk
(whether by Payment Network Regulation, contract, or otherwise) for Chargebacks
or Credit Losses.

"Acquiror" shall have the meaning set forth in Section 8.4(b).

"Acquisition Transaction" shall have the meaning set forth in Section 8.4(a).

 

 


--------------------------------------------------------------------------------



 

 

"Affiliate" of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with such Person. For this purpose, "control" shall exist when a Person owns
beneficially, directly or indirectly, more than 50% of the outstanding voting
securities or equity interests of another Person or where a Person has the
ability to elect or to cause the election of a majority of the directors,
partners, members or managers of another Person.

"Agent Bank" means a financial institution sponsored by Seller and for which
services related to the Business are provided to such financial institution
and/or its merchants by or on behalf of Seller.

"Agent Bank Agreement" means an agreement between Parent, Seller or GCS and an
Agent Bank pursuant to which the Agent Bank and Parent, Seller or GCS provide
services relating to the Business.

"Agreed Allocation" shall have the meaning set forth in Section 4.2.

"Applicable Period" means, with respect to any Buyer Confidential Information,
Transferred Business Confidential Information or Seller Confidential Information
that qualifies as a trade secret under applicable Law, the maximum survival
period allowed thereby, and as to all other Buyer Confidential Information,
Transferred Business Confidential Information or Seller Confidential
Information, five (5) years after the date of this Agreement.

"Assets" of a Person means all of the assets, properties, businesses and rights
of such Person of every kind, nature, character and description, whether real,
personal or mixed, tangible or intangible, accrued or contingent, or otherwise
relating to or utilized in such Person's business, directly or indirectly, in
whole or in part, whether or not carried on the books and records of such
Person, and whether or not owned in the name of such Person or any Affiliate of
such Person and wherever located.

"Assigned Acquiring Merchant" means any Acquiring Merchant that is a party to an
Assigned Merchant Agreement.

"Assigned Acquisition Contract" means any of those certain contracts described
in Section 2.1(c).

"Assigned Merchant" means any Merchant that is a party to an Assigned Merchant
Agreement.

"Assigned Merchant Agreement" means any Merchant Agreement to which Parent,
Seller or GCS is party as of the Effective Time, except for those Merchant
Agreements identified on Section 2.2(d)(i) of the Seller Disclosure Schedule.

"Assigned Other Contracts" shall have the meaning set forth in Section 2.1(e).

"Assigned Other Merchant" means any Other Merchant that is a party to an
Assigned Merchant Agreement.

 

 

 

-2-

 

 



 


--------------------------------------------------------------------------------



 

 

"Assigned Real Property Leases" shall have the meaning set forth in Section
2.1(d).

"Assumed Liabilities" shall have the meaning set forth in Section 3.1.

"Bill of Sale and Assignment and Assumption Agreement" shall have the meaning
set forth in Section 5.2(a)(i).

"BINs" and "ICAs" means the VISA bank identification numbers and MasterCard
interchange clearing account numbers owned by Seller and/or Parent and used in
the Business which shall be transferred to Buyer or its designee in connection
with the Transaction.

"Books and Records" shall have the meaning set forth in Section 2.2(e).

"Business" means the Merchant Processing Business conducted by Parent, Seller
and GCS.

"Business Day" means a day other than a Saturday, Sunday, or a legal holiday on
which federally chartered banks in Memphis, Tennessee are generally closed for
business.

"Buyer Confidential Information" shall have the meaning set forth in Section
9.2(a)(i).

"Buyer Consents" shall have the meaning set forth in Section 7.3.

"Buyer Disclosure Schedule" means the written information entitled "Buyer
Disclosure Schedule to Merchant Asset Purchase Agreement" delivered to Seller on
the date of this Agreement describing the matters contained therein. Parent, GCS
and Seller shall not be entitled to claim that any fact or combination of facts
constitutes a breach of any of the representations or warranties of Buyer
contained in this Agreement if and to the extent that such fact or combination
of facts has been fairly disclosed in the numbered section of the Buyer
Disclosure Schedule that corresponds to the Section of this Agreement in respect
of which such disclosure is made (in each case in sufficient detail to put a
reasonable person on notice of the relevance of the facts or circumstances so
disclosed); provided, however, that the burden of proof in this regard shall,
with respect to the Buyer Disclosure Schedule, always rest with Buyer. The
inclusion, in and of itself, of any matter in the Buyer Disclosure Schedule
shall not be deemed an admission or an acknowledgement or otherwise to imply
that any such matter is material or outside the ordinary course of business for
purposes of this Agreement (unless such conclusion or inference is to be reached
on the basis of the representation(s) that such matter qualifies, or unless such
matter is included as part of the certificate to be delivered by Buyer pursuant
to Section 10.3(c)).

"Buyer Group" shall have the meaning set forth in Section 11.2(a).

"Buyer Standard of Care" shall have the meaning set forth in Section 11.5.

"Buyer Threshold" shall have the meaning set forth in Section 11.4(b).

"Card" means any of a Credit Card, Gift Card, Travel and Entertainment Card,
electronic benefits transfer Card, Private Label Card and/or Debit Card.

 

 

 

-3-

 

 



 


--------------------------------------------------------------------------------



 

 

"Cash Payment" shall have the meaning set forth in Section 4.1.

"Chargeback" means a transaction that has been presented to either the
cardholder or the issuer of a Financial Transaction Device and for which payment
has been refused or reversed in accordance with the Payment Network Regulations
or Card issuer policies.

"Claim" shall have the meaning set forth in Section 11.1(c).

"Closing" shall have the meaning set forth in Section 5.1.

"Closing Date" shall have the meaning set forth in Section 5.1.

"Confidentiality Agreement" means that certain confidentiality agreement dated
October 21, 2005 by and among Buyer, Parent and Seller.

"Consent" means any consent, approval, authorization, clearance, exemption,
waiver, or similar affirmation by any Person pursuant to any Contract, Law,
Order, or Permit.

"Consequential Damages" means consequential damages, including without
limitation lost profits and/or damages calculated on the basis of a multiple of
revenue, earnings, or other financial measure.

"Contest" shall have the meaning set forth in Section 4.3(d).

"Contract" means, with respect to any Person, any written or oral agreement,
arrangement, authorization, commitment, contract, indenture, instrument, lease,
obligation, plan, practice, restriction, understanding or undertaking of any
kind or character, or other document to which such Person is a party or that is
binding on such Person or its capital stock, Assets or business.

"Conversion Date" means the Business Day following the Closing of the
Transaction as agreed to by the Parties in the Interim Services Agreement when
the Buyer (or its designee) assumes the obligations from Parent, GCS and/or
Seller for providing the services identified in the Interim Services Agreement
as required to process, clear and settle the Financial Transaction Device
transactions of Assigned Merchants. Such process shall include without
limitation the transfer to Buyer (or its designee) of the BINs and ICAs used in
the Business, as approved by VISA and MasterCard.

"Credit Card" means (i) a VISA card or other card bearing the symbol(s) of VISA
U.S.A., Inc. or VISA International, Inc., or (ii) a MasterCard card or other
card bearing the symbol(s) of MasterCard International Incorporated, or (iii)
any card bearing the symbols of any other Credit Card Association.

"Credit Card Associations" means (i) VISA U.S.A., Inc., (ii) VISA International,
Inc., (iii) MasterCard International Incorporated and any successor organization
or association to any of the foregoing.

 

 

 

-4-

 

 



 


--------------------------------------------------------------------------------



 

 

"Credit Loss" means any loss resulting from the failure by a Merchant to pay
amounts owed by it under a Merchant Agreement or any other loss incurred for any
reason attributable to a Merchant.

"Damages" shall have the meaning set forth in Section 11.2(a).

"Debit Card" means a card bearing the symbol(s) of one or more EFT Networks
which enables the holder to pay for goods or services by authorizing an
electronic debit to the cardholder's designated deposit account.

"Default" means (i) any breach or violation of or default under any Contract,
Order or Permit, (ii) any occurrence of any event that with the passage of time
or the giving of notice or both would constitute a breach or violation of or
default under any Contract, Order or Permit, or (iii) any occurrence of any
event that with or without the passage of time or the giving of notice would
give rise to a right to terminate or revoke, change the current terms of, or
renegotiate, or to accelerate, increase, or impose any Liability under, any
Contract, Order or Permit.

"Default Allocation" shall have the meaning set forth in Section 4.2(a).

"Deferred Transferred Assets" shall have the meaning set forth in Section
5.3(c).

"Designated Employee Transfer Date" shall have the meaning set forth in Section
8.5(b).

"Designated Employees" shall have the meaning set forth in Section 6.11(a).

"Effective Time" shall have the meaning set forth in Section 5.1.

"EFT Networks" means electronic funds transfer networks such as STAR, Pulse, and
NYCE, Interlink, Maestro and other similar networks.

"Equipment" shall have the meaning set forth in Section 2.1(i).

"Equipment Contracts" shall have the meaning set forth in Section 2.1(b).

"Evaluation Material" shall have the meaning set forth in Section 9.2(i).

"Excluded Events" shall have the meaning set forth in the last sentence of
Section 11.4(e).

"FHN" means First Horizon National Corporation, the parent company of Parent.

"Financial Transaction Device" or "FTD" means any Card and any other financial
transaction device, such as a stored value card or "smart" card, that is used
for the purpose of obtaining credit or debiting consumer accounts at the point
of sale and is effected through transactions with merchants, and other
reasonably related products and services provided pursuant or ancillary to or in
connection with transactions effected pursuant to the rules and regulations, to
the extent applicable, of one or more Payment Networks.

 

 

 

-5-

 

 



 


--------------------------------------------------------------------------------



 

 

"GAAP" means United States generally accepted accounting principles.

"Gift Card" means a prepaid Credit Card issued by a Merchant in accordance with
the rules of the Credit Card Associations.

"Group One Representations and Warranties" shall mean (a) as to Parent, GCS and
Seller, the representations and warranties contained in Sections 6.2 (Power;
Authority; Enforceable Obligations), 6.6 (Title to Assets) and 13.14 (Brokers
and Finders), and (b) as to Buyer, the representations and warranties contained
in Sections 7.2 (Power; Authority; Enforceable Obligations) and 13.14 (Brokers
and Finders).

"Group Two Representations and Warranties" means the representations and
warranties made by Parent, GCS and Seller in Sections 6.8(a) and (c) (but solely
as such representations and warranties relate to Assigned Merchants and Assigned
Merchant Agreements), Sections 6.3(a)(iii), 6.3(b), 6.4, 6.8(b), (d), (f) and
(g), and Section 6.12.

"Holdback Amount" has the meaning set forth in Section 4.2.

"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

"Indemnified Party" shall have the meaning set forth in Section 11.3(a).

"Indemnifying Party" shall have the meaning set forth in Section 11.3(a).

"Interim Services Agreement" shall have the meaning set forth in Section
5.2(a)(iii).

"ISO" and "ISA" means an independent sales organization or an independent sales
association, respectively, that is a party to an ISO Agreement or an ISA
Agreement.

"ISO Agreement" and "ISA Agreement" means an agreement or arrangement whether
oral or in writing by and between Parent, Seller or GCS and an ISO, or Parent,
Seller or GCS and an ISA, respectively, providing for the referral of
prospective Merchants.

"Knowledge" of a party means, in the case of Parent, Seller and GCS, the actual
knowledge of executive officers and of the persons listed in Section 1.1(k) of
the Seller Disclosure Schedule (which in all events includes the senior
executive officers of the Business) and in the case of Buyer, the persons listed
in Section 1.1(k) of the Buyer Disclosure Schedule, in all cases after due
investigation and reasonable inquiry.

"Law" means any code, law, ordinance, regulation, reporting or licensing
requirement, rule or statute applicable to a Person or its Assets, Liabilities
or business, including those promulgated, interpreted or enforced by any
Regulatory Authority.

"Liability" means any liability, indebtedness, obligation, penalty, cost or
expense (including costs of investigation, collection and defense and reasonable
attorneys' fees), deficiency, guaranty or endorsement of or by any Person (other
than endorsement of notes, bills, checks, and drafts presented for collection or
deposit in the ordinary course of business) of any

 

 

 

-6-

 

 



 


--------------------------------------------------------------------------------



 

type, whether accrued, absolute or contingent, liquidated or unliquidated,
matured or unmatured, direct or indirect, primary or secondary, or otherwise.

"Licensed Software" shall mean Software and other technology which is licensed
by Parent, Seller and/or GCS from third parties and which is used by Parent,
Seller and/or GCS (including their Merchants) in the Business, including the
Seller Proprietary Rights, as described and identified in Section 6.12(e) of the
Seller Disclosure Schedule. Licensed Software excludes any Software licensed
from third parties (i) by Seller, GCS and/or Parent or any of Seller's, GCS's
and/or Parent's Affiliates that is not used in the Business, (ii) by Seller, GCS
and/or Parent or any of Seller's, GCS's and/or Parent's Affiliates that is "off
the shelf" licensed software, unless such "off the shelf" licensed software is
assignable and (iii) by Parent or any of Parent's Affiliates other than Seller
or GCS that is not "off the shelf" licensed software and that is licensed for
use in FHN's and its Affiliates' corporate operations.

"Lien" means any conditional sale agreement, default of title, easement,
encroachment, encumbrance, hypothecation, infringement, lien, mortgage, pledge,
reservation, restriction, security interest, title retention or other security
arrangement, or any adverse right or interest, charge, or claim of any nature
whatsoever of, on, or with respect to any property or property interest.

"Litigation" means any action, suit, claim, indictment, grievance, arbitration,
complaint, criminal prosecution, governmental or other examination or
investigation, hearing, inquiry, administrative or other proceeding relating to
or affecting a party, its business, its Assets, Contracts, or the Transaction.

"Material Adverse Effect" means a circumstance, state of facts, event, change or
occurrence which, either alone or when taken together with other circumstances,
states of facts, events, changes or occurrences, does or could reasonably be
expected to have a material adverse effect on (i) in the case of or with respect
to Buyer, the ability of Buyer to perform its obligations under this Agreement
and the other Operative Documents or to consummate the Transaction, (ii) in the
case of or with respect to Seller, GCS or the Business, the condition (financial
or otherwise), properties, assets, liabilities, position, business or results of
operations of Seller and GCS with respect to the Business or the Transferred
Assets, taken as a whole, or the ability of Seller and GCS to perform their
respective obligations under this Agreement and the other Operative Documents or
to consummate the Transaction, and (iii) in the case of or with respect to
Parent, the ability of Parent to perform its obligations under this Agreement
and the other Operative Documents or to consummate the Transaction.

"Merchant" means any person or entity (other than Seller and/or Parent or GCS)
that is a party to a Merchant Agreement and specifically includes both (a)
Acquiring Merchants and (b) Other Merchants.

"Merchant Accounts Receivable" shall have the meaning set forth in Section
2.1(a).

"Merchant Agreement" means an agreement between or among Parent, Seller or GCS,
as applicable, and a Merchant, pursuant to which the Merchant undertakes to
honor Financial Transaction Devices and Parent, Seller or GCS, as applicable,
undertakes to provide Merchant

 

 

 

-7-

 

 



 


--------------------------------------------------------------------------------



 

Services. The parties acknowledge and agree that a Merchant Agreement may be
constituted of (i) an application page duly executed by the Merchant together
with (ii) a pricing schedule and (iii) terms and conditions, as amended from
time to time, provided to the Merchant, all of which taken together are legally
binding upon the Merchant and Parent, Seller or GCS, as applicable.

"Merchant Processing Business" means, with respect to any Person, the business
of providing Merchant Services.

"Merchant Security Arrangements" shall have the meaning set forth in Section
2.3.

"Merchant Security Arrangement Allocation Period" shall have the meaning set
forth in Section 2.3.

"Merchant Services" means acceptance of FTD transaction records in documentary
or electronic form from merchants (i) in the case of GCS, in connection with the
routing of such transaction records to the appropriate sources for
authorizations, settlement, retrievals, Chargebacks, and other transactions by
such merchants' processors and (ii) in the case of FHMS, in connection with the
processing and clearing of such records for settlement and payment to such
merchants, and such activities as are incidental, reasonably complementary or
reasonably similar thereto, including general ledger posting, retrievals and
Chargebacks, as are conducted or engaged in by Buyer or its Affiliates,
respectively, from time to time; provided, that "Merchant Services" specifically
excludes commercial treasury management, cash management, check clearing and
other commercial bank customer payment systems products or services offered by
FTB, its Affiliates, successor or assigns, respectively, from time to time, so
long as none of such products or services implicate the acceptance and/or
processing of association-branded or association-supported payment devices for
goods or services.

"Merchant Services Agreement" shall have the meaning set forth in Section
5.2(a)(iv).

"Net Revenue" shall mean, with respect to any Assigned Merchant, for purposes of
Section 11.4(f), (i) if applicable, the annual net revenue received by FHMS or
GCS, as applicable, for providing Merchant Services to such Assigned Merchant
during the twelve (12) months ended November 30, 2005, as particularly set forth
on Schedule 11.4(f), and (ii) if such Assigned Merchant was not a Merchant for
such full twelve month period ending November 30, 2005, the annualized net
revenue received by FHMS or GCS, as applicable, for providing Merchant Services
to such Assigned Merchant calculated with respect to the period beginning on the
date such Assigned Merchant became a Merchant and ending on the Closing Date.

"Non-Competition Agreement" shall have the meaning set forth in Section
5.2(a)(v).

"Operative Documents" means this Agreement, the Merchant Services Agreement, the
Interim Services Agreement, the Non-Competition Agreement, and the Transfer
Documents.

"Order" means any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority.

 

 

 

-8-

 

 



 


--------------------------------------------------------------------------------



 

 

"Ordinary Course of Business" means, with respect to actions and operations
conducted by Parent, Seller and/or GCS with respect to the Business, actions and
operations that are (a) consistent with the past practices of the Business, (b)
taken in the ordinary course of the normal, day-to-day operations of the
Business, and (c) not required to be authorized by the Board of Directors of
Parent, Seller or GCS.

"Other Contracts" shall have the meaning set forth in Section 6.8(j)(iv).

"Other Merchant" means a Merchant for whom Parent, Seller or GCS provides
Merchant Services in connection with which Parent, Seller or GCS does not bear
any risk (whether by Payment Network Regulation, contract, or otherwise) for
Chargebacks or Credit Losses.

"Other Representations and Warranties" means the representations and warranties
made by Parent, GCS and Seller in this Agreement (or any certificate delivered
pursuant to Section 10.2(c)) other than any Group One Representations and
Warranties and Group Two Representations and Warranties.

"Owned Software" shall mean (a) all Software which is owned by Seller or GCS,
whether developed by Seller, GCS, any other Person, (b) all Software which is
owned by Parent, whether developed by Parent or any other Person, that is
designed for use in or which is used in the Business, and (c) with respect to
(a) and (b), any Software that is included in Seller Proprietary Rights. The
Owned Software is identified in Section 6.12(d) of the Seller Disclosure
Schedule.

"Parent Transaction" shall have the meaning set forth in Section 8.4(b).

"Payment Network" means any Credit Card Association, EFT Network and any other
organization or association that issues or sponsors a Financial Transaction
Device.

"Payment Network Regulations" means, collectively, the rules and regulations
promulgated by any Payment Network.

"Permit" shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, easement, franchise, license, notice,
permit, or right to which any Person is a party or that is or may be binding
upon or inure to the benefit of any Person or its securities, Assets or
business.

"Permitted Liens" means Liens for Taxes not yet due and payable and such Liens
or other imperfections of title, if any, as do not materially detract from the
value of or materially interfere with the present use of the property or asset
affected thereby.

"Person" shall mean a natural person or any legal, commercial or governmental
entity, including a corporation, general partnership, joint venture, limited
partnership, limited liability company, trust, business association, or person
acting in a representative capacity.

"Post-Closing Period" shall have the meaning set forth in Section 4.3(e).

 

 

 

-9-

 

 



 


--------------------------------------------------------------------------------



 

 

"Pre-Closing Period" shall have the meaning set forth in Section 4.3(e).

"Private Label Card" means a Credit Card issued by and bearing the symbols of
Merchants enabling their customers to purchase such Merchant's products and
services through the extension of credit.

"Purchase Price" shall have the meaning set forth in Section 4.1.

"Regulatory Authorities" shall mean, collectively, the United States Federal
Trade Commission, the United States Department of Justice, the Board of
Governors of the Federal Reserve System, the Federal Deposit Insurance
Corporation, the Office of the Comptroller of the Currency, all federal or state
regulatory agencies having jurisdiction over Parent, Buyer or Seller, the
Securities and Exchange Commission, the Payment Networks, the New York Stock
Exchange and any other federal or state governmental agency or regulatory body.

"Relationship Merchant" shall mean any one of the five Top 100 Acquiring
Merchants identified on Schedule 4.2.

"Representative" means, with respect to any Person, any investment banker,
financial advisor, attorney, accountant, employee, officer, director,
consultant, or other agent or representative of such Person.

"Retained Assets" shall have the meaning set forth in Section 2.2.

"Retained Books and Records" shall have the meaning set forth in Section 2.2(e).

"Retained Contracts" shall have the meaning set forth in Section 2.2(d).

"Retained Liabilities" shall have the meaning set forth in Section 3.2.

"Seller Confidential Information" shall have the meaning set forth in Section
9.2(e).

"Seller Consents" shall have the meaning set forth in Section 6.3.

"Seller Disclosure Schedule" means the written information entitled "Seller
Disclosure Schedule to Merchant Asset Purchase Agreement" delivered on the date
of this Agreement to Buyer describing the matters contained therein. Buyer shall
not be entitled to claim that any fact or combination of facts constitutes a
breach of any of the representations or warranties of Parent, Seller or GCS
contained in this Agreement if and to the extent that such fact or combination
of facts has been fairly disclosed in the numbered section of the Seller
Disclosure Schedule that corresponds to the Section of this Agreement in respect
of which such disclosure is made (in each case in sufficient detail to put a
reasonable person on notice of the relevance of the facts or circumstances so
disclosed); provided, however, that the burden of proof in this regard shall,
with respect to the Seller Disclosure Schedule, always rest with Seller, GCS
and/or Parent, as applicable. The inclusion, in and of itself, of any matter in
the Seller Disclosure Schedule shall not be deemed an admission or an
acknowledgement or otherwise to imply that any such matter is material or
outside the ordinary course of business for purposes of this Agreement (unless
such conclusion or inference is to be reached on the basis of the
representation(s) that such matter

 

 

 

-10-

 

 



 


--------------------------------------------------------------------------------



 

qualifies (e.g., Section 6.8(j)), or unless such matter is included as part of
the certificate to be delivered by Parent and Seller pursuant to Section
10.2(c)).

"Seller Financial Information" shall have the meaning set forth in Section 6.4.

"Seller Group" shall have the meaning set forth in Section 11.2(b).

"Seller Proprietary Rights" shall have the meaning set forth in Section 6.12(a).

"Seller Threshold" shall have the meaning set forth in Section 11.4(a).

"Software" means the Owned Software and the Licensed Software, collectively, in
the form and condition that such Software exists on the Closing Date.

"Specified Consents" shall have the meaning set forth in Section 5.3(b).

"Specified Merchant" means any Assigned Merchant that (a) is involved in the
airline, cruise line, or tour operator business (whether as an Acquiring
Merchant or Other Merchant), (b) is a Top 100 Acquiring Merchant, or (c) is a
Top 10 Other Merchant.

"Specified Merchant Agreement" means any Merchant Agreement to which a Specified
Merchant is a party.

"Straddle Period" shall have the meaning set forth in Section 4.3(e).

"Survival Period" shall have the meaning set forth in Section 11.1(a).

"Tax" or "Taxes" shall mean all taxes, charges, fees, levies or other
assessments, including all gross receipts, sales, use, value added, ad valorem,
real estate transfer, documentary stamp, gains, bulk sales, profits, license,
withholding, payroll, employment, social security, unemployment, excise,
severance, property or other similar taxes, duties, fees, assessments or charges
of any kind whatsoever, including any interest, penalties or additional amounts
attributable thereto imposed by any United States federal, state, local or
foreign governmental authority, and specifically including any taxes, duties,
fees or charges imposed on or measured by net or gross income, capital stock or
net worth or in the nature of an income, capital, franchise, or net worth tax.

"Tax Return" shall mean any return, report, information return, statement,
declaration or other document (including any related or supporting information)
filed or required to be filed with any United States federal, state, local or
foreign governmental authority in connection with any determination, assessment
or collection of any Tax or other administration of any Laws, regulations or
administrative requirements.

"Termination Date" shall have the meaning set forth in Section 12.1(b).

"Third Party Claim Notice" shall have the meaning set forth in Section 11.3(a).

"Third Party Claims" shall have the meaning set forth in Section 11.3.

 

 

 

-11-

 

 



 


--------------------------------------------------------------------------------



 

 

"Tier 1 Relationship Merchant" shall mean any one of the three Relationship
Merchants identified as such on Schedule 4.2.

"Tier 2 Relationship Merchant" shall mean any one of the two Relationship
Merchants identified as such on Schedule 4.2.

"Top 100 Acquiring Merchants" means the one hundred (100) Assigned Acquiring
Merchants with the highest dollar value of Card transactions processed during
the twelve (12) month period ending November 30, 2005.

"Top 10 Other Merchants" means the ten (10) Assigned Other Merchants with the
highest dollar value of revenue earned by the Business during the twelve (12)
month period ending November 30, 2005.

"Transaction" means collectively the various transactions contemplated by the
Operative Documents.

"Transfer Documents" shall have the meaning set forth in Section 5.2(a)(ii).

"Transfer Taxes" shall have the meaning set forth in Section 4.3(a).

"Transferred Assets" shall have the meaning set forth in Section 2.1 and shall
include any Deferred Transferred Asset from and after the time such Asset is
transferred to Buyer.

"Transferred Books and Records" shall have the meaning set forth in Section
2.1(j).

"Transferred Business Confidential Information" shall have the meaning set forth
in Section 9.2(a)(ii).

"Transferred Contracts" shall have the meaning set forth in Section 2.1(f).

"Transferred Employees" shall have the meaning set forth in Section 8.5(b).

"Transferred Permits" shall have the meaning set forth in Section 2.1(g).

"Transferred Vendor Contracts" shall have the meaning set forth in Section
2.1(f).

"Transition Period" means the period from the Closing Date through and including
the Conversion Date.

"Travel and Entertainment Card" means any and all of the credit or charge cards
issued by any of American Express Company, Discover Bank, Carte Blanche, JCB
International Credit Card Co., Ltd. and Diners Club International Ltd.

"WARN Act" shall have the meaning set forth in Section 3.2(c).

 

 

 

-12-

 

 



 


--------------------------------------------------------------------------------



 

 

ARTICLE II

PURCHASE AND SALE OF ASSETS

2.1          Purchase and Sale of Assets. On the terms and subject to the
conditions set forth in this Agreement, at the Closing and effective as of the
Effective Time, Parent, Seller and GCS shall sell, transfer, convey, assign and
deliver to Buyer, free and clear of all Liens (other than Permitted Liens), and
Buyer shall purchase, acquire and accept from Parent, GCS and Seller, all of
Parent's, GCS's and Seller's respective right, title and interest in and to the
following assets, rights, properties, claims and contracts, whether tangible or
intangible, real, personal or mixed, accrued, contingent or otherwise, described
in paragraphs (a) through (o) below ("Transferred Assets"):

(a)          all Assigned Merchant Agreements, including any rights and
interests of Parent, Seller or GCS under any guaranty agreements and, subject to
Section 2.3, any Merchant Security Arrangements established or maintained in
connection with the Assigned Merchant Agreements, but not including (i) any
right to receive payment for or in connection with transactions processed before
the Effective Time (including all accounts receivable, all notes, bonds,
guarantees, and other evidence of indebtedness and all other rights to receive
payments arising out of the Assigned Merchant Agreements before the Effective
Time) (the "Merchant Accounts Receivable") or (ii) any right to assert claims or
take other actions in respect of Defaults under the Assigned Merchant Agreements
that arise out of or relate to events occurring before the Effective Time;

(b)          all Contracts for the provision by third parties of point-of-sale
terminals to Assigned Merchants in connection with the Business in which Parent,
Seller or GCS has any economic interest or with respect to which Seller or GCS
derives any revenue (the "Equipment Contracts"), but not including any right to
receive payment or to assert claims or take other action in respect of Defaults
under the Equipment Contracts that arise out of or relate to events occurring
prior to the Effective Time;

(c)          all Contracts identified on Section 2.1(c) of the Seller Disclosure
Schedule pursuant to which, in the last five (5) years, (x) Parent, Seller or
GCS acquired any Merchant Processing Business or any business which is
incidental to and in support of the Business from any Person, whether by
acquisition of substantially all of the assets or the capital stock, or by
merger, of such Merchant Processing Business or business, or (y) Parent, Seller
or GCS sold certain assets and liabilities of the Business to another Person
(collectively, the "Assigned Acquisition Contracts");

(d)          the real property leases identified on Section 2.1(d) of the Seller
Disclosure Schedule (the "Assigned Real Property Leases"), but not including any
right to receive payment or to assert claims or take other action in respect of
Defaults under the Assigned Real Property Leases that arise out of or relate to
events occurring prior to the Effective Time;

(e)          the Contracts identified in Section 2.1(e) of the Seller Disclosure
Schedule (the "Assigned Other Contracts"), but not including any right to
receive payment or to

 

 

 

-13-

 

 



 


--------------------------------------------------------------------------------



 

assert claims or take other action in respect of Defaults under the Assigned
Other Contracts that arise out of or relate to events occurring prior to the
Effective Time;

(f)           all Contracts (other than Assigned Merchant Agreements, Assigned
Acquisition Contracts, Equipment Contracts, Assigned Other Contracts, Assigned
Real Property Leases, and insurance policies) pursuant to which Parent, Seller
or GCS obtains goods, benefits or services from, or provides goods, benefits or
services to, a third party in connection with the Business and which are to be
assigned to Buyer as identified on Section 2.1(f) of the Seller Disclosure
Schedule (collectively, the "Transferred Vendor Contracts," and together with
the Assigned Merchant Agreements, the Equipment Contracts, the Assigned
Acquisition Contracts, the Assigned Other Contracts and the Assigned Real
Property Leases, the "Transferred Contracts"), including any right to receive
goods, services or payments pursuant to the Transferred Vendor Contracts, but
not including any right to assert claims or take other actions in respect of
Defaults under the Transferred Vendor Contracts that arise out of or relate to
events occurring before the Effective Time;

(g)          to the extent transferable, the Permits identified on Section
2.1(g) of the Seller Disclosure Schedule, if any (the "Transferred Permits");

(h)          the BINs and ICAs used by Parent, Seller and/or GCS in connection
with the Business, as identified on Section 2.1(h) of the Seller Disclosure
Schedule;

(i)           all equipment set forth in Section 2.1(i) of the Seller Disclosure
Schedule, any applicable related revenues accruing on or after the Effective
Time, and all warranties and guarantees, if any, expressed or implied, existing
for the benefit of Seller in connection with any of the same (collectively, the
"Equipment");

(j)           the books, records, operating data, and documents, including
Assigned Merchant Agreements (whether in hard copy or electronic form), relating
to the Transferred Assets or the Business (including manuals, operating
guidelines and practices, sales and promotional data, advertising materials,
customer lists, credit information, historical cost and pricing information,
supplier lists, reference catalogs, and other similar property) (the
"Transferred Books and Records"); provided, however, that in no event shall such
Transferred Books and Records include books or records involving operations
other than of the Business, and further provided that Parent, GCS and/or Seller
may retain copies of such Transferred Books and Records;

(k)          to the extent assignable or otherwise transferable, but subject to
the obligations in Section 5.3, all rights in and to the Licensed Software;

(l)           the trademarks and trademark registrations identified on Section
2.1(l) of the Seller Disclosure Schedule;

(m)         the Owned Software, including copyright, trademark (unless and to
the extent trademark rights include the names "First Horizon," "First Horizon
Merchant

 

 

 

-14-

 

 



 


--------------------------------------------------------------------------------



 

Services," "FHMSi," or "FHMS"), patent, trade secret and other rights thereto,
and all copies of the Owned Software;

(n)          all copies in Seller's or GCS's possession of the Software and any
other materials comprising or containing Seller's Proprietary Rights retaining
no copies thereof; and

(o)          the goodwill associated with the Business as a going concern, to
the extent any such goodwill exists.

2.2          Retained Assets. Parent, Seller and GCS shall retain all assets
held by Parent, Seller, GCS or any of their respective Affiliates which are not
included in the Transferred Assets (the "Retained Assets"), including:

(a)          all (i) cash and cash equivalents, including debt and equity
securities owned by Seller or Parent, bank accounts and deposits, investments in
money market funds, commercial paper, certificates of deposit, treasury bills
and accrued interest thereon and (ii) accounts receivable and other rights to
receive payments in respect of the Business including all Merchant Accounts
Receivable; provided that, with respect to rights to receive payments in respect
of the Business other than the Merchant Accounts Receivable, only those rights
which arose prior to the Effective Time;

(b)          subject to such rights as may be licensed to Buyer under the other
Operative Documents and except for rights in the Owned Software and the
trademarks and trademark registrations identified on Section 2.1(l) of the
Seller Disclosure Schedule, all ownership rights in all U.S. and foreign
trademarks and trademark registrations, copyright registrations, trade name
registrations, service marks and service mark registrations, logos and any
applications or pending applications related to any of the foregoing, all
confidential information (other than as embodied in the Transferred Books and
Records or relating to or comprising the Transferred Assets), trade secrets,
compilations, know-how, drawings, techniques, and processes, and all invention
disclosures and common law trademarks, service marks, copyrights and trade names
owned or controlled by Seller, GCS or Parent, pursuant to license or otherwise
and whether or not used in the Business;

(c)          all rights in Licensed Software not transferred to Buyer under this
Agreement;

(d)          all Contracts that are not Transferred Contracts, including (i) any
Contracts identified on Section 2.2(d)(i) of the Seller Disclosure Schedule, and
(ii) any Contracts of insurance in respect of the Business or the Transferred
Assets (collectively, the "Retained Contracts");

(e)          all corporate charters, minute books, stock records and corporate
seals, and all other books and records that are not included in the Transferred
Books and Records ("Retained Books and Records"; the Transferred Books and
Records and the

 

 

 

-15-

 

 



 


--------------------------------------------------------------------------------



 

Retained Books and Records are sometimes collectively referred to herein as the
"Books and Records");

(f)           any refunds, credits or other assets or rights (including interest
thereon or claims therefor) with respect to any Taxes paid or incurred by
Parent, Seller or GCS;

(g)          any rights (including rights to indemnification and any policy of
insurance) and claims and recoveries under litigation against third parties
arising out of or relating to events in respect of the Business occurring before
the Effective Time; and

(h)          any assets used in the Business that are transferred or otherwise
disposed of by Seller, GCS or Parent in compliance with the terms of this
Agreement between the date of signing of this Agreement but before the Closing
Date.

2.3          Access to Merchant Security Arrangements. The parties acknowledge
and agree that Chargebacks resulting from transactions occurring prior to the
Effective Date (a "Pre-Closing Chargeback") are for the sole account of Seller
and that Chargebacks resulting from transactions occurring on or after the
Effective Date (a "Post-Closing Chargeback") are for the sole account of Buyer.
Seller has required certain Assigned Merchants to establish reserve accounts,
letters of credit, and other forms of security (collectively, "Merchant Security
Arrangements") for such Assigned Merchants' obligations and liabilities under
the Assigned Merchant Agreements. Accordingly, during the twelve (12) month
period following the Closing Date (the "Merchant Security Arrangement Allocation
Period"), Seller and Buyer shall each be entitled to reimbursement from the then
remaining funds in the applicable Merchant Security Arrangement on the sliding
scale proportionate basis set forth in Schedule 2.3 attached hereto. In order to
be entitled to reimbursement, the party having liability for such Chargeback
(whether Buyer or Seller) shall notify the other party in writing and shall
provide documentation reasonably requested showing that a Pre-Closing Chargeback
or Post-Closing Chargeback, as applicable, has occurred with respect to the
applicable Assigned Merchant and that the balance in the Assigned Merchant's
account is not sufficient to cover the Chargeback. Following the termination of
the Merchant Security Arrangement Allocation Period as to any Assigned Merchant,
Buyer shall be entitled to the funds in such Merchant Security Arrangement, and
Seller shall have no further interest in any such Merchant Security Arrangement.
Notwithstanding the foregoing, (a) in no event shall Seller be entitled to more
than fifty percent (50%) of the funds in any Merchant Security Arrangement as of
the Effective Date, and (b) Buyer shall in no event be obligated to provide
Seller with access to, and Seller shall have no rights to, or obligations
relating to, any reserve accounts, letters of credit or other security
established, created or collected, as applicable, by Buyer after the Effective
Date with respect to any Assigned Merchant.

ARTICLE III

ASSUMPTION OF LIABILITIES

3.1          Transfer and Assumption of Assumed Liabilities. Effective as of the
Effective Time and subject to the terms and conditions of the Operative
Documents, as part of the consideration for the Transferred Assets to be
transferred and sold to Buyer hereunder, Buyer shall agree to be bound by the
Transferred Contracts and Transferred Permits and shall assume

 

 

 

-16-

 

 



 


--------------------------------------------------------------------------------



 

and agree to pay, perform and discharge, when due, only the following
liabilities and obligations of Seller, GCS or Parent (the "Assumed
Liabilities"):

(a)          the Liabilities and obligations of Seller, GCS and/or Parent
arising at or after the Effective Time to perform under the Transferred
Contracts and Transferred Permits assigned to Buyer pursuant to this Agreement,
to the extent such Liabilities and obligations (i) are disclosed in or
discernible from the face of such Transferred Contracts and Transferred Permits,
(ii) are fairly disclosed on Section 3.1 of the Seller Disclosure Schedule, or
(iii) are consistent with Seller's historical operation of the Business in the
Ordinary Course of the Business and which Liabilities and obligations do not
individually exceed $10,000 or collectively exceed $200,000 (excluding, for
purposes of clauses (i), (ii) and (iii), any claim, Liability or obligation
arising out of or relating to an actual or alleged Default of Seller, GCS or
Parent that occurred prior to the Effective Time);

(b)          the obligations of Seller, GCS or Parent to pay assessments,
interchange fees, transaction fees, fines, penalties or other fees or charges to
the Credit Card Associations or EFT Networks, provided such obligations relate
to transactions which occur both (i) under the Assigned Merchant Agreements and
(ii) at or after the Effective Time;

(c)          Chargebacks in respect of any Credit Card transaction processed by
Buyer pursuant to an Assigned Merchant Agreement with an Acquiring Merchant at
and after the Effective Time and other Credit Losses at and after the Effective
Time, but only to the extent that such Chargeback or other Credit Loss relates
to or arises out of an original sales transaction occurring at or after the
Effective Time; and

(d)          commissions payable to the Designated Employees as further
described on Section 3.1(d) of the Seller Disclosure Schedule, to the extent
that such commissions relate to sales generated after the Closing Date and prior
to the Designated Employee Transfer Date; and

(e)          any other claims, Liabilities or Litigation in respect of the
Transferred Assets, and the business conducted in connection with the foregoing,
provided that any such claims, Liabilities or Litigation relate to or arise out
of events, transactions or actions or omissions of Buyer on or after the
Effective Time.

 

3.2

Retained Liabilities.

(a)          Buyer shall not assume or become liable for, in whole or in part,
the payment or performance of any debts, Taxes (except as and to the extent
provided in Section 4.3), Liabilities, Litigation, losses, Credit Losses,
Chargebacks, accounts payable, indebtedness, mortgages, or other obligations of
Seller, GCS, Parent or any Merchant or other third party, whether the same are
known or unknown, now existing or hereafter arising, of whatever nature or
character, whether absolute or contingent, liquidated or disputed, that are not
Assumed Liabilities, including those items provided in Section 3.2(b) below (the
"Retained Liabilities"). Without limiting the foregoing, Buyer shall not

 

 

 

-17-

 

 



 


--------------------------------------------------------------------------------



 

assume, and Seller and/or Parent shall retain, discharge and pay any and all
liabilities and obligations, direct or indirect, absolute or contingent:

(i)           arising before the Effective Time, or relating to any time prior
to the Effective Time, in connection with the ownership or operation of the
Business or the Transferred Assets, including (x) any claim by any Person
alleging any failure by Seller, GCS or Parent to comply with the terms and
conditions of any Transferred Contract or Transferred Permit before the
Effective Time and (y) any and all Chargebacks and Credit Losses in respect of
any Assigned Merchant Agreement that relate to or arise out of transactions,
events, acts or omissions of Seller, GCS, Parent or a Merchant or other third
party which occurred prior to the Effective Time;

(ii)          in respect of any other claims, Liabilities or Litigation with
respect to (A) the Retained Assets and the Business conducted in connection with
the foregoing, and (B) the Transferred Assets and the Business conducted in
connection with the foregoing, provided that any such claims, Liabilities or
Litigation in respect of the Transferred Assets relate to or arise out of
events, transactions or actions or omissions prior to the Effective Time; or

(iii)         arising out of or related to the matters set forth on Section
3.2(a)(iii) of the Seller Disclosure Schedule.

(b)          Buyer shall not adopt, assume or otherwise become responsible for,
either primarily or as a successor employer, any assets or liabilities of any
employee benefit plans, arrangements, commitments or policies currently provided
by Seller, GCS, Parent, or by any member of Seller's, GCS's or Parent's
controlled group of corporations, including any employee retention agreements or
commission buyout agreements with any Designated Employees as referenced in
Section 8.1(k). In particular, Buyer shall not assume liability for any group
health continuation coverage or coverage rights under Internal Revenue Code
Section 4980B and ERISA Section 606 which exist as of the Closing Date, the
Effective Time or the Designated Employee Transfer Date, or which may arise as a
result of termination of any group health plan or plans in existence in
connection with the Business.

(c)          To the extent that, if required due to the sale of the Transferred
Assets hereunder, adequate notice (or pay and benefits) is not provided by
Seller, GCS or Parent under the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. §§2101-2109 (the "WARN Act"), or Seller, GCS and/or Parent
otherwise fail to comply with the WARN Act, Parent, Seller and GCS agree to
retain, and Buyer shall not assume or otherwise become responsible for, any
liability arising under the WARN Act with respect to the Designated Employees
whose employment is terminated on or before the Closing Date, the Effective Time
or the Designated Employee Transfer Date. To the extent the Buyer determines in
its sole discretion to hire any Designated Employees after the Closing Date,
Buyer agrees to provide adequate notice or assume any liability as may be
required under the WARN Act or applicable state or local law for any
terminations of such employment after hire by Buyer after the Effective Time.

 

 

 

-18-

 

 



 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

PURCHASE PRICE

4.1          Purchase Price. The aggregate purchase price for the Transferred
Assets shall be (i) $432,700,000.00 in cash payable at the Closing (the "Cash
Payment"), (ii) the assumption by Buyer of the Assumed Liabilities by execution
of the Bill of Sale and Assignment and Assumption Agreement at the Closing and
(iii) at the time and to the extent owed, as further provided by Section 4.2,
the Holdback Amount (collectively, the "Purchase Price"). On the Closing Date,
Buyer will deliver the Cash Payment to Parent by wire transfer of immediately
available funds to such bank account or accounts as shall be designated in
writing by Seller to Buyer at least two (2) Business Days prior to the Closing.

 

4.2

Holdback.

(a)          Holdback Amount. Seventeen Million Three Hundred Thousand Dollars
($17,300,000) of the Purchase Price (the "Holdback Amount") shall not be paid to
Seller at the Closing, but shall instead be retained by Buyer and paid to Parent
if and to the extent provided by this Section 4.2.

 

(b)

Tier 1 Relationship Merchants.

(i)           If on the second anniversary of the Closing Date, and provided the
provisions of Section 4.2(b)(iv) do not apply, a Tier 1 Relationship Merchant
then maintains its business relationship with Buyer and such relationship has
not suffered a material adverse change (except where such material adverse
change was caused by an Excluded Event with respect to such Tier 1 Relationship
Merchant), then Buyer shall pay to Parent within five (5) Business Days after
such anniversary one-third (1/3) of the portion of the Holdback Amount set forth
on Schedule 4.2 opposite the name of such Tier 1 Relationship Merchant.

(ii)          If on the third anniversary of the Closing Date, and provided the
provisions of Section 4.2(b)(iv) do not apply, a Tier 1 Relationship Merchant
then maintains its business relationship with Buyer and such relationship has
not suffered a material adverse change (except where such material adverse
change was caused by an Excluded Event with respect to such Tier 1 Relationship
Merchant), then Buyer shall pay to Parent within five (5) Business Days after
such anniversary one-third (1/3) of the portion of the Holdback Amount set forth
on Schedule 4.2 opposite the name of such Tier 1 Relationship Merchant.

(iii)        If on the fourth anniversary of the Closing Date, and provided the
provisions of Section 4.2(b)(iv) do not apply, a Tier 1 Relationship Merchant
then maintains its business relationship with Buyer and such relationship has
not suffered a material adverse change (except where such material adverse
change was caused by an Excluded Event with respect to such Tier 1 Relationship
Merchant), then Buyer shall pay to Parent within five (5) Business Days after
such anniversary one-third (1/3) of the portion of the Holdback Amount set forth
on Schedule 4.2 opposite the name of such Tier 1 Relationship Merchant.

 

 

 

-19-

 

 



 


--------------------------------------------------------------------------------



 

 

(iv)         Notwithstanding the other provisions of this Section 4.2(b), if on
or before the fourth yearly anniversary of the Closing Date, a Tier 1
Relationship Merchant has executed a merchant agreement with Buyer on terms and
conditions satisfactory to Buyer in the exercise of its commercially reasonable
judgment, then Buyer shall pay to Parent within five (5) Business Days any then
unpaid portion of the Holdback Amount set forth on Schedule 4.2 opposite the
name of such Tier 1 Relationship Merchant.

(v)          For the avoidance of doubt, in no event will Parent entitled to be
paid in respect of any Relationship Merchant more than the amount set forth
opposite such Relationship Merchant's name on Schedule 4.2.

(c)          Tier 2 Relationship Merchants. If, on the first anniversary of the
Closing Date, a Tier 2 Relationship Merchant then maintains its business
relationship with Buyer and such relationship has not suffered a material
adverse change (except where such material adverse change was caused by an
Excluded Event with respect to such Tier 2 Relationship Merchant), then Buyer
shall pay to Parent within five (5) Business Days after such anniversary the
portion of the Holdback Amount set forth on Schedule 4.2 opposite the name of
such Tier 2 Relationship Merchant. Further, if on or before the first
anniversary of the Closing Date, a Tier 2 Relationship Merchant has executed a
merchant agreement with Buyer on terms and conditions satisfactory to Buyer in
the exercise of its commercially reasonable judgment, then Buyer shall pay to
Parent within five (5) Business Days the portion of the Holdback Amount set
forth on Schedule 4.2 opposite the name of such Tier 2 Relationship Merchant.

(d)          Manner of Payment. Any amounts payable under this Section 4.2 shall
be paid by wire transfer of immediately available funds to such bank account or
accounts as shall be designated in writing by Parent to Buyer at least two (2)
Business Days prior to date such payment is due.

(e)          Commercially Reasonable Efforts to Procure Merchant Agreement.
Beginning on the Closing Date and continuing throughout the first anniversary of
the Closing Date (with respect to Tier 2 Relationship Merchants) and the fourth
anniversary of the Closing Date (with respect to Tier 1 Relationship Merchants),
Buyer shall, with such reasonable assistance from Parent, Seller and GCS as
Buyer may from time to time request and as may be practicable, use its
commercially reasonable efforts to cause each Relationship Merchant to execute a
merchant agreement with Buyer on terms and conditions satisfactory to Buyer in
the exercise of its commercially reasonable judgment.

 

(f)

Right to Withhold Payment.

(i)           Upon prior written notice to Parent, Seller and GCS, which notice
shall set forth in reasonable detail the basis therefor, Buyer, acting in good
faith, shall be entitled to withhold from any amount with respect to any
Relationship Merchant that otherwise would be payable to Parent pursuant to this
Section 4.2 any amount to which it may be entitled under Article XI, to the
extent Buyer's claim under Article XI arises or results from Buyer's
relationship with such

 

 

 

-20-

 

 



 


--------------------------------------------------------------------------------



 

Relationship Merchant (and does not arise or result from Buyer's breach of the
Buyer Standard of Care or an Excluded Event with respect to such Relationship
Merchant), so long as Buyer has properly given notice to Parent, Seller and GCS
of such claim as required by this Agreement and either (i) such claim has been
finally resolved in Buyer's favor, or (ii) in the event that Parent, Seller and
GCS dispute such claim, such claim is in the process of resolution as provided
by this Agreement.

(ii)          Nothing in this Section 4.2(f) shall operate to limit the amount
of a claim that Buyer may recover upon the proper resolution of such claim as
provided by this Agreement. Without limiting the foregoing, this Section 4.2(f)
shall not be deemed to limit Buyer's right to recovery in respect of any claim
with respect to a Relationship Merchant to the amount initially withheld from
the obligation otherwise payable to Parent, Seller and GCS if, upon final
resolution thereof, the amount of the award to Buyer is greater than the amount
withheld. Similarly, in the event that the final resolution of a claim with
respect to a Relationship Merchant awards Buyer an amount less than that
withheld, then NOVA shall pay over to Parent that portion of the withheld monies
that is in excess of the amount of the award within two (2) Business Days
following the date of the final resolution of such claim.

 

4.3

Allocation of Purchase Price.

(a)          The Purchase Price shall be allocated among the Transferred Assets
and the Merchant Services Agreement, if applicable, in the manner set forth in a
schedule that shall be jointly prepared by Buyer and Seller on or prior to the
Closing Date (the "Agreed Allocation"); provided, that if Buyer and Seller fail
to agree after good faith efforts on the part of each of them on the allocation
in such schedule on or prior to the Closing Date, the Purchase Price shall be
allocated first to tangible personal property in accordance with Seller's net
book value of such property as of the last day of the most recent month prior to
the Closing Date for which Seller has completed the closing of its consolidated
balance sheet, and the balance of the Purchase Price shall be allocated to the
intangible Transferred Assets and goodwill (the "Default Allocation").

(b)          Each party agrees that it will adopt and utilize the amounts
allocated pursuant to Section 4.2(a) to each of the Transferred Assets and such
other assets and benefits for all tax purposes, including in preparation of all
Tax Returns (including, if required, IRS Form 8594 and any supplements thereto)
filed by it and that it will not voluntarily take any tax position inconsistent
therewith, or on any such Tax Returns or in any legal or administrative
proceeding or otherwise. Each party agrees to prepare and timely file all
applicable Internal Revenue Service and applicable State tax forms (including,
if required, IRS Form 8594 and any required supplements thereto), to cooperate
with the other party in the preparation of such forms, and to furnish the other
party with a copy of such forms prepared in draft, within a reasonable period
before the filing due date thereof. Neither party will assert that such
allocation was not separately bargained for at arm's-length and in good faith.
Each party recognizes that the Purchase

 

 

 

-21-

 

 



 


--------------------------------------------------------------------------------



 

Price does not include Buyer's acquisition expenses and that Buyer will allocate
such expenses appropriately.

 

4.4

Transfer Taxes.

(a)          All sales taxes, use taxes, gross receipts taxes, value added
taxes, goods and services taxes, excise taxes, real estate transfer taxes,
recordation taxes, documentary taxes, stamp taxes, and other similar taxes,
charges, fees, levies, or other assessments, but specifically excluding any
taxes, duties, fees or charges imposed on or measured by net or gross income,
capital stock or net worth or in the nature of an income, capital, franchise, or
net worth tax, arising from or in connection with the transfers by Parent,
Seller and GCS of the Transferred Assets to Buyer ("Transfer Taxes") shall be
borne by Buyer.

(b)          To the extent that any Transfer Taxes apply to the transfers by
Parent, Seller and GCS of the Transferred Assets to Buyer, the relevant Tax
Return shall be prepared by the party required by law to file such return and
shall be submitted to the other party for its review and approval (which shall
not be unreasonably withheld or delayed). Upon such approval, the preparing
party shall timely file the relevant Tax Return and remit the Transfer Taxes
shown on such Tax Returns, but if the preparing party is Seller, then Buyer
shall reimburse Seller and GCS therefor. The parties shall cooperate to the
extent reasonably necessary to file all relevant Tax Returns relating to
Transfer Taxes.

(c)          Parent, Seller and GCS shall cooperate with, and subject to the
other terms of this Agreement, take any action reasonably requested by Buyer
provided that such action does not cause Parent, Seller or GCS to incur any
material cost or material inconvenience in order to minimize any such Transfer
Taxes, including adopting, supporting, and defending any reasonable position
that the transactions contemplated under this Agreement qualify for an exemption
or exemptions from Transfer Taxes. In this regard, with respect to any tangible
personal property included in the Transferred Assets that will be held for
resale by Buyer, Buyer shall furnish Parent, Seller and GCS at Closing with
valid and proper exemption certificates and Parent, Seller and GCS shall accept
such certificates with respect to any such tangible personal property. Buyer
shall also furnish Parent, Seller and GCS with any applicable exemption
certificates, letter rulings, notifications or similar documents, including
those furnished to Buyer from the appropriate taxing authority with respect to
Transfer Taxes. The parties further acknowledge and agree that, where
applicable, the transfer of the Transferred Assets by Parent, Seller and GCS to
be effectuated pursuant to this Agreement will be treated by the parties as a
sale of the entire operating assets of one or more businesses, or of one or more
separate divisions, branches, or identifiable segments of a business. The
parties agree that they will adopt positions that are consistent with the
foregoing characterization in any Tax Return, tax audit, tax contest, tax
proceeding, or tax ruling request.

(d)          If a state taxing authority formally or informally proposes to
issue an assessment to Parent, Seller or GCS for unpaid Transfer Taxes arising
from the sale of the Transferred Assets, Buyer shall cooperate with Parent,
Seller and GCS in providing

 

 

 

-22-

 

 



 


--------------------------------------------------------------------------------



 

proof that it paid such Transfer Taxes directly to the state taxing authority.
To the extent that a state taxing authority issues an assessment for unpaid
Transfer Taxes arising from the sale of the Transferred Assets against Parent,
Seller and GCS, Buyer agrees to fully indemnify Parent, Seller and GCS for such
liability, including all related penalties and interest. Parent, Seller and GCS
shall notify Buyer in writing of any claim or demand for any Transfer Taxes
promptly after Parent, Seller or GCS obtains knowledge thereof. Buyer may
direct, at Buyer's sole cost and expense through counsel selected by Buyer and
reasonably acceptable to Parent, Seller and GCS, any such claim or proceeding
for such Transfer Taxes, and shall keep Parent, Seller and GCS informed of all
actions taken by Buyer; provided that at Parent's, Seller's or GCS's request,
Parent, Seller and GCS may participate (at its sole cost and expense) in such
claim or proceeding. Parent, Seller and GCS shall cooperate with Buyer, and
Buyer shall cooperate with Parent, Seller and GCS in good faith in the defense,
prosecution, compromise or settlement of any claim, demand or proceeding
involving Transfer Taxes (a "Contest"), except that neither party shall agree to
a settlement or compromise of a Contest without the prior written consent of the
other party. The parties' obligations under this Section 4.3 shall remain
notwithstanding any other provisions of this Agreement.

(e)          For purposes of this Section, (i) the term "Straddle Period" shall
mean any Tax period that begins before and ends on or after the Effective Time;
(ii) the term "Pre-Closing Period" shall mean any Tax period ending before the
Effective Time, and, in the case of any Straddle Period, the portion of such
Straddle Period ending before the Effective Time; and (iii) the term
"Post-Closing Period" shall mean any Tax period beginning at or after the
Effective Time, and, in the case of any Straddle Period, the portion of such
Straddle Period beginning at or after the Effective Time. Parent, Seller and GCS
shall be jointly and severally liable for any and all Taxes (other than Transfer
Taxes for which Buyer is responsible pursuant to Section 4.3(a) above),
including property, income and franchise Taxes, which are attributable to or
connected with the ownership or operation of the Transferred Assets or the
Business during any Pre-Closing Period. Buyer shall be liable for any and all
Taxes, including income and franchise Taxes, which are attributable to or
connected with the ownership or operation of the Transferred Assets or the
Business during any Post-Closing Period. In the case of Straddle Periods, the
portion of Taxes (and, where applicable, property, income and franchise Taxes)
attributable to the Pre-Closing Period and the Post-Closing Period,
respectively, shall be determined on the basis of an interim closing of the
books of Seller, except that Taxes imposed on a periodic basis shall be
allocated to such periods on a daily basis.

(f)           Buyer shall promptly pay to Parent, Seller and GCS the net amount,
after subtracting any applicable reasonably incurred out-of-pocket attorney's
fees or other Contest costs, of any credit or refund received directly or
indirectly by, or credited to, Buyer of Taxes attributable to any Pre-Closing
Period with respect to Parent's, Seller's or GCS's ownership or operation of the
Business or Transferred Assets that were paid by or on behalf of Seller. Parent,
Seller and GCS shall promptly pay to Buyer the net amount, after subtracting any
applicable reasonably incurred out-of-pocket attorneys' fees or other Contest
costs, of any credit or refund received directly or indirectly by, or credited
to,

 

 

 

-23-

 

 



 


--------------------------------------------------------------------------------



 

Parent, Seller or GCS of Taxes attributable to any Post-Closing Period with
respect to Buyer's ownership or operation of the Business or Transferred Assets
and that are paid by or on behalf of Buyer. Buyer shall be entitled to all
refunds of Transfer Taxes. In cases where Buyer is not permitted to directly
claim refunds or credits of overpayments of Transfer Taxes paid by or on its
behalf, Parent, Seller and GCS shall use reasonable efforts to claim credits on
their Tax Returns for such overpayments of Transfer Taxes paid by or on behalf
of Buyer or, to the extent it is not feasible to claim such credits, then to
claim refunds of such overpayments of Transfer Taxes.

4.5          Prorations. Those expenditures arising from the conduct of the
Business set forth on Schedule 4.5 shall be (i) prorated between Buyer, on the
one hand, and Parent, Seller and GCS, on the other hand, in accordance with the
principle that Parent, Seller and GCS shall be responsible for all such
expenses, payables, costs, obligations and liabilities allocable to the conduct
of the Business for the period ending on or prior to the Closing, and Buyer
shall be responsible for all such expenses, payables, costs, obligations and
liabilities allocable to the conduct of the Business for the period after the
Closing or (ii) allocated between Buyer and Parent as the parties may otherwise
mutually agree in writing on the Closing Date. Notwithstanding the foregoing,
there shall be no proration with regard to, and Parent, Seller and GCS shall
collectively remain solely liable with respect to, any Retained Assets or
Retained Liabilities.

ARTICLE V

CLOSING AND CLOSING DELIVERIES

5.1          Closing. Subject to the satisfaction or waiver of the conditions
set forth herein, the consummation of the purchase and sale of the Transferred
Assets and the transfer and assumption of the Assumed Liabilities (the
"Closing") shall take place at the offices of Baker, Donelson, Bearman, Caldwell
& Berkowitz, located at 165 Madison Avenue, Suite 2000, Memphis, Tennessee, at
9:00 a.m. on the third Business Day after the satisfaction or waiver of the
conditions set forth in Article X hereof, or at such other date and time and at
such other location as the parties shall mutually agree in writing (the "Closing
Date"), and shall be effective as of 12:01 a.m. Central Standard Time on March
1, 2006 (the "Effective Time"). Subject to the provisions of Article XII,
failure to consummate the purchase and sale provided for in this Agreement on
the date and time and at the place determined pursuant to this Section 5.1 will
not result in the termination of this Agreement and will not relieve any party
of any obligation under this Agreement.

 

5.2

Deliveries at the Closing.

(a)          At the Closing, Parent, Seller and GCS will duly execute (to the
extent applicable) and deliver or cause to be delivered to Buyer:

(i)           a bill of sale for the Transferred Assets and assignment and
assumption agreement for the Assumed Liabilities in the form of Exhibit "A"
attached hereto (together with appropriate schedules and exhibits, the "Bill of
Sale and Assignment and Assumption Agreement");

 

 

 

-24-

 

 



 


--------------------------------------------------------------------------------



 

 

(ii)          such other deeds, endorsements, transfers, assignments and other
instruments as Buyer may reasonably request and as are reasonably necessary to
transfer to Buyer good and marketable title to the Transferred Assets (the
"Transfer Documents");

(iii)         an interim services agreement substantially in the form of Exhibit
"B" (together with appropriate schedules and exhibits, the "Interim Services
Agreement");

(iv)         a merchant services agreement in the form of Exhibit "C" (together
with appropriate schedules and exhibits, the "Merchant Services Agreement");

(v)          a non-competition agreement in the form of Exhibit "D" (together
with appropriate schedules and exhibits, the "Non-Competition Agreement");

(vi)         an opinion of Baker, Donelson, Bearman, Caldwell & Berkowitz,
counsel to Parent, Seller and GCS, in the form attached hereto as Exhibit "E";

 

(vii)

the certificates referred to in Section 10.2(c);

(viii)      Employee Retention, Sale Participation and Non-Solicitation
Agreements in the form attached hereto as Exhibit "H", duly executed by Parent,
Seller and each employee listed on Section 8.1(k) of the Seller Disclosure
Schedule;

(ix)         copies of any and all releases, termination statements and other
documents and instruments as are reasonably necessary to evidence the removal
and release of any Liens (other than Permitted Liens) which may encumber any of
the Transferred Assets;

(x)          copies of all required applications and notices which have been
submitted to VISA and MasterCard to request approval of the transfer of the BIN
and ICA from Parent and/or Seller to Buyer and/or U.S. Bank National Association
on the books and records of VISA and MasterCard together with any consents and
responses thereto; and

(xi)         all copies in Seller's or GCS's possession of the Software and any
other materials comprising or containing Seller's Proprietary Rights.

(b)          At the Closing, Buyer will duly execute (to the extent applicable)
and deliver or cause to be delivered to Parent, Seller and/or GCS, as
applicable:

 

(i)

the Cash Payment pursuant to the terms of Section 4.1;

 

 

(ii)

the Bill of Sale and Assignment and Assumption Agreement;

 

(iii)

the Interim Services Agreement;

 

 

 

 

-25-

 

 



 


--------------------------------------------------------------------------------



 

 

 

(iv)

the Merchant Services Agreement;

 

(v)

the Non-Competition Agreement;

 

(vi)         an opinion of McKenna Long & Aldridge LLP, counsel to Buyer, in the
form attached hereto as Exhibit "F", and

 

(vii)

the certificates referred to in Section 10.3(c).

 

 

5.3

Certain Consents; No Unlawful Transfers; Further Assurances.

(a)          Parent, Seller, GCS and Buyer shall use commercially reasonable
efforts to obtain at the earliest practicable date, and in all instances prior
to the Closing, all Seller Consents and Buyer Consents related to the
consummation of the Transaction, and will provide to each other copies of each
such Consent promptly after such Consent is obtained. If any third party imposes
a condition as a term of giving its Consent, then Parent, Seller, GCS and Buyer
shall cooperate in good faith to find a mutually acceptable means of satisfying
the requirements of such third party.

(b)          To the extent that the rights of Parent, Seller or GCS under any of
the Transferred Assets or obligations under the Assumed Liabilities intended to
be transferred or assigned to Buyer hereunder may not be transferred or assigned
without the Consent of another Person which Consent has not been obtained prior
to the Closing Date (any such unobtained Consents to be identified in writing by
Seller to Buyer not later than two (2) Business Days before the Closing Date and
are referred to herein as the "Specified Consents"), this Agreement shall not
constitute an agreement to transfer or assign the same if an attempted transfer
or assignment would constitute a Default thereunder or be unlawful.

(c)          If, on the Closing Date, (i) Parent, Seller or GCS has not obtained
any Specified Consent necessary to transfer or assign any of its right, title or
interest in or to any of the Transferred Assets after having used commercially
reasonable efforts to obtain such Specified Consent, or an attempted transfer or
assignment of any of the Transferred Assets would be ineffective, or the failure
to obtain such Specified Consent would constitute a Default thereunder or would
otherwise adversely affect the ability of Parent, GCS and/or Seller to convey
any such Transferred Asset to Buyer as required by Section 2.1, (ii) the
conditions precedent to the Closing set forth in Article X otherwise have been
satisfied or waived as provided therein, and (iii) the failure to transfer or
assign such asset(s), either individually or in the aggregate, is not reasonably
likely to have a Material Adverse Effect on the Business, then such Transferred
Assets shall constitute "Deferred Transferred Assets" and shall not be
transferred to Buyer at the Closing.

 

(d)

After the Closing:

(i)           Parent, Seller, GCS and Buyer will continue to use commercially
reasonable efforts to obtain such Specified Consent and/or to remove any other
impediments to the transfer or assignment of each Deferred Transferred Asset, in

 

 

 

-26-

 

 



 


--------------------------------------------------------------------------------



 

accordance with Section 5.3(a), and will transfer or assign each Deferred
Transferred Asset to Buyer within five (5) Business Days after the receipt of
such Specified Consent and/or removal of such impediment;

(ii)          until the transfer or assignment with respect to any Deferred
Transferred Asset is accomplished, Parent, GCS and Seller will continue to
perform all of their respective obligations with respect to such Deferred
Transferred Asset as reasonably requested by Buyer, and will, with such
reasonable cooperation of Buyer as Parent, GCS or Seller may from time to time
request, take commercially reasonable actions to assure that Buyer shall receive
all benefits of such Deferred Transferred Asset or the economic equivalent
thereof, and allow Buyer to perform its obligations under the Assumed
Liabilities, to the same extent as if the Deferred Transferred Asset were
transferred or assigned to Buyer at Closing, and each party shall bear its own
incidental administrative expenses incurred in connection with any such
arrangement; and

(iii)        until the transfer or assignment with respect to any Deferred
Transferred Asset is accomplished, Parent, GCS and Seller, at the reasonable
request and for the account of Buyer, shall enforce, at Buyer's expense, their
respective rights thereto or interests therein against any other parties thereto
(including the right to extend or terminate any such Deferred Transferred Asset
in accordance with its terms, provided that Buyer shall pay any cancellation or
other fee due upon such termination).

(e)          Buyer shall reimburse Parent, GCS and/or Seller for the reasonable
out-of-pocket costs incurred with respect to its or their performance under this
Section 5.3 with respect to the Deferred Transferred Assets, subject to Buyer's
receipt of reasonable documentation detailing such costs.

(f)           As soon as reasonably practicable following the Closing Date,
Parent, GCS, Seller and Buyer shall cooperate to deliver to each of the Assigned
Merchants, at Buyer's expense, a notice in a mutually agreed form of the
assignment of such Assigned Merchant Agreements to Buyer. In Buyer's discretion,
such notice may inform each Assigned Merchant of Buyer's intention to convert
the Assigned Merchant to Buyer's network, as well as to a merchant accounting
system designated by Buyer.

(g)          In addition to any other further assurances or covenants of
cooperation contained in this Agreement, each party will execute, acknowledge,
file and deliver (or will cause to be executed, acknowledged, filed and
delivered), upon the reasonable request of the other party, such documents as
may be reasonably necessary or appropriate to further document or evidence the
respective obligations of the parties under this Agreement, including documents
to further evidence the transfer or assignment of the Transferred Assets to
Buyer and the assumption of the Assumed Liabilities by Buyer. Each of the
parties to this Agreement will cooperate with the other in good faith to obtain
Consents in a cost-effective and efficient manner and to execute and deliver to
the other party such other instruments and documents and take such other actions
as may be

 

 

 

-27-

 

 



 


--------------------------------------------------------------------------------



 

reasonably requested from time to time by the other parties as necessary to
carry out, evidence and confirm the intended purpose of this Agreement.

 

5.4

Books and Records.

(a)          As soon as practicable after the Closing Date, and in no event
later than the conclusion of the Transition Period, Parent, Seller and GCS shall
cause the Transferred Books and Records to be delivered to Buyer. In addition,
Parent, Seller and GCS shall, at their expense, provide all the Transferred
Books and Records to Buyer that are in intangible (i.e., computer-readable)
form, including information necessary or desirable for the transfer of clearing
bank responsibilities contemplated hereby.

(b)          All Books and Records relating to the Transferred Assets shall be
maintained by Buyer, Seller, GCS or Parent, as the case may be, in accordance
with Buyer's, Parent's, GCS's and Seller's ordinary document retention policies;
provided, however that, in the event that, as of the end of such period, any
taxable year of Buyer, Parent, GCS or Seller is still under examination or open
for examination by any Taxing authority and that party has given notice of that
fact to the other party, such books and records shall be maintained until the
date, determined reasonably and in good faith, specified for maintenance of such
records in such notice.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER

Except as set forth in the corresponding numbered section of the Seller
Disclosure Schedule, and subject to the definition of "Seller Disclosure
Schedule," Parent, Seller and GCS jointly and severally represent and warrant to
Buyer as follows as of the date hereof and as of the Closing Date:

6.1          Organization; Existence and Qualification. Parent is a national
banking association chartered and organized under the laws of the United States
of America and is authorized to conduct its business as presently conducted
under those laws. Parent owns one hundred percent (100%) of the issued and
outstanding shares of capital stock of FHMSH, Inc., a Delaware corporation which
owns one hundred percent (100%) of the issued and outstanding shares of capital
stock of Seller. Seller is a corporation duly organized and validly existing
under the laws of the State of Tennessee and is authorized to conduct its
business as presently conducted under those laws. GCS is a corporation duly
organized and validly existing under the laws of the State of Florida and is
authorized to conduct its business as presently conducted under those laws.
Seller owns one hundred percent (100%) of the issued and outstanding shares of
capital stock of GCS. Seller and GCS each has full corporate power and
authority, and Parent has full power and authority, to carry on their respective
businesses as now being conducted and to own, operate and lease the Transferred
Assets. Seller and GCS each is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary, except where the failure to so qualify would not
have a Material Adverse Effect on Seller, GCS or the Business.

 

 

 

-28-

 

 



 


--------------------------------------------------------------------------------



 

 

6.2          Power; Authority; Enforceable Obligations. Seller and GCS each has
the corporate power and authority, and Parent has the power and authority, to
execute and deliver this Agreement and the other Operative Documents. Seller and
GCS each has the corporate power and authority, and Parent has the power and
authority, to perform their respective obligations hereunder and thereunder.
Parent, Seller and GCS each has taken all action required by Law, their
respective articles of association, certificate of incorporation and bylaws, and
otherwise to authorize the execution and delivery of this Agreement and the
other Operative Documents, the performance of their respective obligations
hereunder and thereunder, and the consummation of the Transaction. This
Agreement has been duly executed and delivered by each of Seller, GCS and
Parent. At the Closing (subject to the conditions to closing set forth in
Article X), each of the other Operative Documents will be duly executed and
delivered by Parent, GCS and/or Seller, as applicable. This Agreement is a valid
and binding agreement of Parent, Seller and GCS, enforceable against each of
them in accordance with its terms, except as such validity, binding effect or
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, conservatorship, fraudulent transfer, moratorium
(whether general or specific) or other Law now or hereafter in effect affecting
the enforceability of creditors' rights generally or the rights of creditors of
depository institutions the accounts of which are insured by the Federal Deposit
Insurance Corporation, and except that the availability of equitable remedies
such as specific performance or injunctive relief are subject to the discretion
of the court before which any proceeding may be brought. Each of the Operative
Documents other than this Agreement to which Parent, Seller or GCS will be a
party, when executed and delivered at the Closing, will be valid and binding and
enforceable against Parent, Seller and/or GCS, respectively, in accordance with
its terms, except as such validity, binding effect or enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, receivership,
conservatorship, fraudulent transfer, moratorium (whether general or specific)
or other Law now or hereafter in effect affecting the enforceability of
creditors' rights generally or the rights of creditors of depository
institutions the accounts of which are insured by the Federal Deposit Insurance
Corporation, and except that the availability of equitable remedies, such as
specific performance or injunctive relief, are subject to the discretion of the
court before which any proceeding may be brought.

 

6.3

No Conflicts.

(a)          None of the execution or delivery by Parent, Seller or GCS of this
Agreement or any other Operative Document, performance by Parent, Seller or GCS
of its respective obligations hereunder or thereunder, or consummation by
Parent, Seller or GCS of the Transaction will:

(i)           require Parent, Seller or GCS to obtain the Consent of, or deliver
any notice, filing or application to, any Regulatory Authority or any other
Person with respect to the transfer of the Transferred Assets, the assumption of
the Assumed Liabilities, or the performance of any obligations under any other
Operative Document, other than the Consents identified on Section 6.3(a)(i) of
the Seller Disclosure Schedule ("Seller Consents");

 

 

 

-29-

 

 



 


--------------------------------------------------------------------------------



 

 

(ii)          conflict with or result in any violation of any provision of the
articles of association, certificate of incorporation or bylaws, each as amended
to date, of Parent, Seller or GCS;

 

(iii)

result in any conflict with, termination of, or Default under, any:

 

(A)

Specified Merchant Agreement, or

 

(B)         any other agreement, indenture, mortgage or lease to which Parent,
Seller or GCS is a party or any other Transferred Contract, except for
conflicts, terminations or Defaults which are not reasonably likely to have a
Material Adverse Effect on Seller or the Business;

(iv)         violate any term of any Law or Order applicable to Parent, Seller
or GCS or the Business, except for violations which are not reasonably likely to
have a Material Adverse Effect on Seller or the Business; or

(v)          result in the creation of, or impose on Parent, Seller or GCS the
obligation to create, any Lien (other than a Permitted Lien) upon the
Transferred Assets, except for Liens which are not reasonably likely to have a
Material Adverse Effect on Parent, Seller, GCS or the Business.

(b)          Seller has properly compared the Assigned Merchants against the
required government lists (including the Office of Foreign Assets Control SDN
List) and has taken appropriate actions with regard to all Assigned Merchants
that appear on any of the government lists. The latest comparison of the
Assigned Merchants against the Office of Foreign Assets Control SDN List
occurred not more than forty-five (45) days prior to the date of this Agreement
(or, in the case of Assigned Merchants that became Merchants more recently than
the date forty-five (45) days prior to the date of this Agreement, as of the
date each such Assigned Merchant became a Merchant).

 

6.4

Financial Information; Controls and Procedures.

(a)          The financial and other information concerning the Business set
forth in Section 6.4 of the Seller Disclosure Schedule (the "Seller Financial
Information") has been prepared in accordance with the books and records of
Parent, Seller and GCS, is true, correct and complete in all material respects
and presents fairly the financial condition, results of operations and
performance of the Business as of the respective dates thereof and periods
contained therein. The Seller Financial Information has been prepared on a basis
consistent with the accounting principles and practices used to prepare periodic
divisional financial statements (or financial information) for all prior
reporting periods during 2005 (and 2004) and are consistent with the financial
information used by Parent and FHN to prepare their respective financial
statements in accordance with GAAP.

(b)          The books of account and other financial records of Seller, Parent
and GCS with respect to the Business, all of which have been made available to
Buyer, are

 

 

 

-30-

 

 



 


--------------------------------------------------------------------------------



 

complete and correct in all material respects and represent actual, bona fide
transactions and have been maintained in accordance with sound business
practices.

(c)          Seller, GCS and Parent collectively maintain a system of accounting
controls with respect to the Business sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

6.5          Absence of Changes. Since September 30, 2005, Parent, Seller and
GCS has each:

(a)          operated the Business only in the Ordinary Course of Business and
used its reasonable efforts to preserve business relationships with employees
and with Merchants and parties to other Transferred Contracts;

(b)          except as set forth on Section 6.5(b) of the Seller Disclosure
Schedule, paid and performed all obligations under the Transferred Contracts;

(c)          not permitted or allowed any of the Transferred Assets to be
subjected to any Liens, other than Permitted Liens;

(d)          not sold, leased, transferred or otherwise disposed of any asset
that, but for such sale, lease, transfer or disposition, would have been a
Transferred Asset, in each case other than in the Ordinary Course of Business;

(e)          not paid, discharged, waived or satisfied any claim or Liability
with respect to the Business, other than payment, discharge, waiver or
satisfaction in the Ordinary Course of Business;

(f)           not amended, released or canceled any obligations, liabilities,
rights or claims included in the Transferred Assets or amended or terminated any
Transferred Contract, in each case except in the Ordinary Course of Business;

 

(g)

maintained and serviced the Equipment consistent with past practice;

 

(h)

not suffered any Material Adverse Effect;

 

(i)           except (i) for customary increases based on term of service or
regular promotion of non-officer employees and (ii) as set forth on Section
6.5(i) of the Seller Disclosure Schedule, not increased (or announced any
increase in) the compensation payable or to become payable to any Designated
Employee, or increased (or announced any increase in) any bonus, insurance,
pension or other employee benefit plan, payment

 

 

 

-31-

 

 



 


--------------------------------------------------------------------------------



 

or arrangement for Designated Employees, or entered into or amended any
employment, consulting, severance or similar agreement with any Designated
Employee;

(j)           except as set forth on Section 6.5(j) of the Seller Disclosure
Schedule, not (1) amended or terminated any Specified Merchant Agreement, or (2)
amended in any material respect any other material Contract which is included in
the Transferred Contracts;

(k)          not made any change in any method, practice or principle of
financial or tax accounting that in any manner materially affected the Business
or any financial information relating to or derived from the Business; and

(l)           not agreed in writing, or otherwise, to take any action
inconsistent with this Section 6.5.

6.6          Title to Assets. Parent, Seller and GCS collectively are the sole
owners of all right, title and interest in and to the Transferred Assets, free
and clear of all Liens (other than Permitted Liens), and no Person other than
Parent, Seller or GCS has any interest in the Transferred Assets (except for the
Assigned Merchants under the related Assigned Merchant Agreements and the other
parties to the other Transferred Contracts under those Transferred Contracts).
Parent, Seller and GCS have good and marketable title to, or hold the valid
right to use, all of the Transferred Assets, free and clear of all Liens, other
than Permitted Liens. Parent, Seller and GCS warrant that at the Closing the
Transferred Assets will be free and clear of all Liens other than Permitted
Liens. Except for the Retained Assets, the Transferred Assets constitute (i) all
of the assets necessary to operate the Business in the manner presently
conducted by Parent, Seller and GCS, except as would not reasonably be expected
to have a Material Adverse Effect on the Business, and (ii) all of the assets
and properties used in the operation of the Business since September 30, 2005,
except for assets and properties disposed of or consumed since such date in the
Ordinary Course of Business (or, if disposed of or consumed after the date of
this Agreement, in compliance with the terms of this Agreement).

6.7          Condition of Tangible Personal Property Assets. Except as provided
in Sections 6.5(c), 6.5(d), 6.5(g), 6.6, 6.12 (solely as such Section relates to
tangible copies of intellectual property), 6.14 and 6.16, all tangible personal
property to be transferred to Buyer pursuant to this Agreement, whether owned or
leased, is being transferred "as is," "where is," and "with all faults," and
NEITHER PARENT, SELLER NOR GCS MAKES ANY WARRANTY WITH RESPECT TO THE VALUE,
CONDITION OR USE OF ANY OF THE TANGIBLE PERSONAL PROPERTY INCLUDED IN THE
TRANSFERRED ASSETS, WHETHER EXPRESSED OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

6.8

Transferred Contracts.

(a)          Each Transferred Contract is valid, binding and in full force and
effect and is enforceable in accordance with its terms against Seller, GCS or
Parent, as applicable, and each other party thereto, in each case except as such
validity, binding effect or enforceability may be limited by applicable
bankruptcy, insolvency, reorganization,

 

 

 

-32-

 

 



 


--------------------------------------------------------------------------------



 

receivership, conservatorship, fraudulent transfer, moratorium (whether general
or specific) or other Law now or hereafter in effect affecting the
enforceability of creditors' rights generally or the rights of creditors of
depository institutions the accounts of which are insured by the Federal Deposit
Insurance Corporation.

(b)          Section 6.8(b) of the Seller Disclosure Schedule includes a
complete list of all Assigned Merchants. Neither Parent, Seller nor GCS nor, to
the Knowledge of Parent, Seller and GCS, any other party to any Transferred
Contract is in Default thereunder and, to the Knowledge of Parent, Seller and
GCS, there are no material disputes with respect thereto, no notice of Default
has been received in connection therewith, and, to the Knowledge of Parent,
Seller and GCS, no event has occurred that would constitute a Default
thereunder. Neither Parent, Seller nor GCS has received any notice of fraud by,
or bankruptcy or contemplated bankruptcy of, any party or guarantor to any of
the Assigned Merchant Agreements.

(c)          Except as set forth on Section 6.8(c) of the Seller Disclosure
Schedule, none of Parent, Seller or GCS has either given or received notice of
election to terminate any Specified Merchant Agreement or any other material
Transferred Contract which would be a Transferred Contract if the Closing
occurred as of the date of this representation and warranty is made. None of
Parent, Seller or GCS has any Knowledge that the consummation of the Transaction
would have a material adverse effect on its relationship with any Specified
Merchant or any other party to a material Transferred Contract as relates to the
Business.

(d)          Except as set forth on Section 6.8(d) of the Seller Disclosure
Schedule, all agreements between Seller and the Assigned Merchants are in the
form of one of the Merchant Agreements attached hereto as Exhibit "G", and may
be assigned by Seller pursuant to this Agreement without the consent of the
applicable Merchant or any other party. Except as set forth on Section 6.8(d) of
the Seller Disclosure Schedule, (i) each Assigned Merchant is a party to a
written Merchant Agreement with Seller or GCS, as applicable, (ii) Seller and
GCS has each provided Buyer with true, correct and complete copies of all
Specified Merchant Agreements, and (iii) Seller and GCS have in their
possession, and will deliver to Buyer in accordance with Section 5.4 of this
Agreement, an executed original (or copy of an executed original) of each
Specified Merchant Agreement. GCS has no Acquiring Merchants. The Specified
Merchants are listed on Section 6.8(d) of the Seller Disclosure Schedule. As
between Seller or GCS and any other party (except the Assigned Merchant party to
each such Assigned Merchant Agreement), Seller or GCS, as applicable, owns and
controls the business relationship with each such Assigned Merchant as it
relates to the Business. The Top 100 Acquiring Merchants accounted for
approximately [redacted*]% of the revenues of the Business (excluding revenues
generated by GCS) earned in the twelve-month period ended November 30, 2005.
Except as set forth in Section 6.8(d) of the Seller Disclosure Schedule, Seller
has in its possession, and will deliver to Buyer in accordance with Section 5.4
of this Agreement, (i) an executed original (or a copy of an executed original)
of at least [redacted*] percent ([redacted*]%) of all Assigned Merchant
Agreements, and

* Information omitted herefrom and submitted separately to the Commission under
Rule 24b-2.

 

 

 

 

-33-

 

 



 


--------------------------------------------------------------------------------



 

 

(ii) an executed original (or a copy of an executed original) of each Agent Bank
Agreement, ISO Agreement, ISA Agreement and each other material Transferred
Contract.

(e)          Except as set forth in Section 6.8(e) of the Seller Disclosure
Schedule, Seller has no Agent Bank Agreements nor any Agent Banks. Each Agent
Bank is party to a written Agent Bank Agreement, a true, correct and complete
copy of which has been made available to Buyer. The ISOs and ISAs are identified
on Section 6.8(e) of the Seller Disclosure Schedule. Each ISO is party to a
written ISO Agreement, and each ISA is party to a written ISA Agreement, true,
correct and complete copies of which have been made available to Buyer.

(f)           Except as set forth and detailed in Section 6.8(f) of the Seller
Disclosure Schedule, there are no Merchant Security Arrangements established and
maintained with Seller by Assigned Merchants or other third parties in
connection with the Transferred Assets. The Merchant Security Arrangements may
be assigned by Seller pursuant to this Agreement without the consent of the
applicable Merchant or any other party.

(g)          Except for disputes that have arisen in the Ordinary Course of
Business and that are not material or otherwise significant in nature or amount
taken as a whole, and except as identified on Section 6.8(g) of the Seller
Disclosure Schedule, none of Parent, Seller nor GCS is engaged in any dispute
with any Assigned Merchant or any party to any other Transferred Contract. To
the Knowledge of Parent, Seller and GCS, consummation of the Transaction will
not have a material adverse effect on the business relationship of Buyer with
any Specified Merchant or party to a material Transferred Contract.

(h)          Seller is a member in good standing of (i) the Credit Card
Associations and (ii) the EFT Networks applicable to the Business. Parent,
Seller, GCS and the Business are in compliance in all material respects with all
applicable Payment Network Regulations.

(i)           Section 6.8(i) of the Seller Disclosure Schedule sets forth the
Travel and Entertainment Cards, Gift Cards and other credit and charge cards,
other than those of the Credit Card Associations, for which Seller or GCS has
contracted to provide authorization and data capture services, and also
identifies the Assigned Merchants to whom such non-Credit Card Association
services are provided as of the date hereof.

(j)           Section 6.8(j) of the Seller Disclosure Schedule lists all
material Contracts (whether or not a Transferred Contract, but excluding
Merchant Agreements, Agent Bank Agreements, ISA Agreements and ISO Agreements)
between Parent, Seller or GCS and any third party which provides for any one or
more of the following:

 

(i)

the deposit of Card transaction records;

 

 

 

-34-

 

 



 


--------------------------------------------------------------------------------



 

 

 

(ii)

the settlement of Card transactions;

 

 

(iii)

the processing of Card transactions; or

(iv)         the referral of prospective Merchants to, or of prospective
merchants from, Seller, Parent or GCS (collectively, the "Other Contracts").

6.9          Permits. Parent, GCS and Seller each owns or validly holds all
material Permits that are required in connection with the conduct of the
Business or the ownership or use of the Transferred Assets. All Transferred
Permits (if any) owned or held by Parent, Seller or GCS are valid and in full
force and effect. No proceeding is pending or, to the Knowledge of Parent,
Seller or GCS, threatened which would reasonably be expected to result in the
revocation or termination of any Transferred Permits, and to the Knowledge of
Parent, Seller and GCS, there is no valid basis for any such proceeding. The
consummation of the Transaction will not affect the continued validity or
effectiveness or alter the terms and conditions of any material Transferred
Permits. Neither Parent, Seller nor GCS has received notice from any Regulatory
Authority indicating that such Regulatory Authority would oppose or not grant or
issue its Consent or approval, if required, with respect to the Transaction.

6.10       Compliance With Law. With respect to the Business generally, neither
Parent, Seller nor GCS is and neither has been in violation of any applicable
Law, Order or Permit, except such violations as are not reasonably likely to
have a Material Adverse Effect on Parent, Seller, GCS or the Business. The terms
of the Merchant Agreements and all other Transferred Contracts comply in all
material respects with all applicable Laws, Orders and Permits.

 

6.11

Employment and Labor Matters.

(a)          Section 6.11(a) of the Seller Disclosure Schedule sets forth the
names and compensation (broken down by category, e.g., salary, bonus,
commission), together with the date and amount of the last increase in
compensation for each such person, and the title and functional positions of all
employees of Parent, Seller and GCS who work either full or part-time with
respect to the Business ("Designated Employees"). Except as set forth in Section
6.11(a) of the Seller Disclosure Schedule, none of the Designated Employees is a
party to any employment agreement, arrangement or understanding with Parent,
Seller or GCS as of the date hereof.

(b)          Neither Parent, Seller nor GCS has entered into any, and there are
no, collective bargaining agreements, labor contracts, letters of understanding,
or other formal or informal agreements or arrangements with any union or labor
organization covering any Designated Employee, and no Designated Employee is
represented by any union or labor organization. There is no labor strike,
dispute, slowdown or work stoppage or lockout involving the Designated Employees
that is pending or, to the Knowledge of Seller and GCS, threatened against or
affecting the Business. Further, (i) to the Knowledge of Seller and GCS, no
union organizational campaign is in progress with respect to the Designated
Employees and no question concerning representation exists respecting such
employees, (ii) there is no unfair labor practice charge or complaint against
the Business or Parent, Seller or GCS with respect to the Designated Employees

 

 

 

-35-

 

 



 


--------------------------------------------------------------------------------



 

pending or, to the Knowledge of Parent, Seller or GCS, threatened before the
United States National Labor Relations Board, and (iii) none of Parent, Seller
or GCS has received any notice of the intent of any Regulatory Authority
responsible for the enforcement of labor or employment Law to conduct any formal
compliance review (other than routine investigation of individual charges and
complaints) with respect to or relating to the Designated Employees and no such
review is in progress.

 

6.12

Intellectual Property Rights.

(a)          Except as set forth on Section 6.12(a) of the Seller Disclosure
Schedule, Seller, GCS and/or Parent owns or possesses licenses or other rights
to use or has title to all patents, patent applications, trademarks, trademark
applications, trade secrets, service marks, service mark applications, trade
names, copyrights, inventions, drawings, designs, customer lists, processing
systems, technology, software, programs, equipment, proprietary know-how
information, or other rights with respect thereto used in and material to the
Business, including the Software (the "Seller Proprietary Rights"). To the
Knowledge of Seller, GCS and/or Parent, the current operations of Parent, Seller
and GCS and the Seller Proprietary Rights do not, and the proposed operations of
Buyer with respect to the Transaction (so long as such are reasonably consistent
with Seller's, GCS's and/or Parent's past practices in the Business), will not
conflict with or infringe, and no one has asserted to Seller, GCS and/or Parent
that such current or proposed operations materially conflict with or infringe,
or might conflict with or infringe, any proprietary rights claimed, owned,
possessed or used by any third party.

(b)          There are no material claims, disputes, actions, proceedings, suits
or appeals pending against Parent or Seller with respect to any Seller
Proprietary Rights and none has been threatened against Parent or Seller. Except
as set forth on Section 6.12(b) of the Seller Disclosure Schedule, to the
Knowledge of Parent and Seller, there are no facts or alleged facts which would
reasonably serve as a basis for any claim that Parent or Seller does not have
the unrestricted right to use, free of any rights or material claims of others,
all Seller Proprietary Rights in the development, manufacture, use, sale or
other disposition of any or all products or services presently being used,
furnished or sold in the Business or contemplated to be used, furnished or sold
in the Business.

(c)          To the Knowledge of Parent and Seller, the Seller Proprietary
Rights have not been infringed upon by others.

(d)          Seller, GCS and/or Parent own all right, title and interest in and
to the Owned Software and have the right to transfer and assign all such right,
title and interest to Buyer as provided under this Agreement.

(e)          Seller, GCS and/or Parent hold valid licenses in and to the
Licensed Software and, except as set forth on Section 6.12(e) of the Seller
Disclosure Schedule, have the right to transfer and assign all such rights and
licenses to Buyer as provided under this Agreement.

 

 

 

-36-

 

 



 


--------------------------------------------------------------------------------



 

 

(f)           Except as set forth in Section 6.12(f) of the Seller Disclosure
Schedule, the Owned Software performs consistent with current and past practice
as used by Parent, Seller and GCS in the Ordinary Course of Business.

6.13       Litigation. Except as set forth on Section 6.13 of the Seller
Disclosure Schedule, there is no Litigation pending, or to the Knowledge of
Parent, Seller and GCS, threatened against or involving or arising in connection
with the Transferred Assets or the Business. None of the Business or the
Transferred Assets is subject to any Order entered into in any Litigation.

6.14       Leases. Except as set forth on Section 6.14 of the Seller Disclosure
Schedule, there are no leases (including any capital leases), lease-purchase
arrangements or similar agreements relating to the Equipment.

 

6.15

Agreements, Contracts and Commitments.

(a)          Except for the Transferred Contracts, neither Parent, Seller nor
GCS has any agreement, contract, commitment or relationship, whether written or
oral, related to the Business, by which Buyer could be bound;

(b)          Except as set forth on Section 6.15(b) of the Seller Disclosure
Schedule, neither Parent, Seller nor GCS is subject to any contract or agreement
related to the Business containing covenants which would restrict in any way
Parent's, Seller's or GCS's ability to fulfill its obligations under the
Operative Documents (excluding for purposes of this Section 6.15(b) any
Transferred Contract requiring Parent, Seller or GCS to obtain a Seller Consent)
or which limit the freedom of Parent, Seller or GCS to compete in any line of
business related to the Business; and

(c)          Except as set forth on Section 6.15(c) of the Seller Disclosure
Schedule, with respect to the Business, there is no contract, agreement or other
arrangement entitling any Person to any profits, revenues or cash flows of
Parent, Seller or GCS or requiring any payments or other distributions based on
such profits, revenues or cash flows.

 

6.16

Real Property.

(a)          Seller has furnished to Buyer true, correct and complete copies of
the leases for all of the real property leased by Parent, Seller or GCS in
connection with the Business or the Transferred Assets (the "Leased Real
Property"). The Leased Real Property constitutes all of the real property
utilized by the Parent, Seller and GCS in the operation of the Business.

(b)          No portion of the Leased Real Property or any buildings or
improvement located thereon violates any Law, including Laws relating to zoning,
building, land use, environmental, health and safety, fire, air, sanitation and
noise control, except to the extent such violation would not cause a Material
Adverse Effect on Seller, GCS or the Business.

 

 

 

-37-

 

 



 


--------------------------------------------------------------------------------



 

 

(c)          To the Knowledge of Parent, Seller and GCS, except for the
Permitted Liens, no Leased Real Property is subject to (i) any governmental
decree or order or threatened or proposed order or (ii) any rights of way,
building use restrictions, exceptions, variances, reservations or limitations of
any nature whatsoever.

(d)          The improvements and fixtures on the Leased Real Property are in
good operating condition and in a state of good maintenance and repair, ordinary
wear and tear excepted, and are adequate and suitable for the purposes for which
they are presently being used.

(e)          To the Knowledge of Parent, Seller and GCS, there is no
condemnation, expropriation or similar proceeding pending or threatened against
any of the Leased Real Property or any improvement thereon.

6.17       Affiliated Transactions. Except as set forth in Section 6.17 of the
Seller Disclosure Schedule, (a) other than Parent, no Affiliate of Seller or GCS
has, or since September 30, 2005 has had, any interest in any Asset used in the
operation of the Business and (b) no Affiliate of Seller is, or since September
30, 2005 has owned an equity interest or any other financial or profit interest
in, a Person that has (i) had business dealings with or a material financial
interest in any transaction with Seller or GCS, or (ii) engaged in competition
with any of Seller or GCS related to the Business. Except as set forth in
Section 6.17 of the Seller Disclosure Schedule, no Affiliate of Seller or GCS is
a party to any contract with, or otherwise provides services to, or has any
claim of right against, Seller or GCS in connection with the Business.

6.18       No Other Representations. Except for the representations and
warranties expressly contained in this Agreement or in the other Operative
Documents, neither Parent, Seller, GCS nor any other Person makes any express or
implied representation or warranty on behalf of Parent, Seller or GCS, and
Parent, Seller and GCS hereby disclaim any such representation or warranty
whether by Parent, Seller, GCS or any of their respective Affiliates, any of
their respective officers, directors, employees or Representatives, or any other
Person.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the corresponding numbered section of the Buyer
Disclosure Schedule, and subject to the definition of "Buyer Disclosure
Schedule," Buyer represents and warrants to Parent, Seller and GCS as follows as
of the date hereof and as of the Closing Date:

7.1          Organization; Existence and Qualification. Buyer is a corporation
duly organized and validly existing under the laws of the State of Georgia.
Buyer has full corporate power and authority to carry on its business as now
being conducted and to own, operate and lease its Assets.

7.2          Power; Authority; Enforceable Obligations. Buyer has the corporate
power and authority to execute and deliver this Agreement and the other
Operative Documents and to perform its obligations hereunder and thereunder.
Buyer has taken all action required by Law,

 

 

 

-38-

 

 



 


--------------------------------------------------------------------------------



 

its articles of incorporation and bylaws, or otherwise to authorize the
execution and delivery of this Agreement and the other Operative Documents, the
performance of its obligations hereunder and thereunder, and the consummation of
the Transaction. This Agreement has been duly executed and delivered by Buyer.
At the Closing (subject to the conditions to closing set forth in Article X),
each of the other Operative Documents will be duly executed and delivered by
Buyer. This Agreement is a valid and binding agreement of Buyer, enforceable
against Buyer in accordance with its terms, except as such validity, binding
effect or enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, conservatorship, fraudulent transfer, moratorium
(whether general or specific) or other Law now or hereafter in effect affecting
the enforceability of creditors' rights generally, and except that the
availability of equitable remedies, such as specific performance or injunctive
relief, are subject to the discretion of the court before which any proceeding
may be brought. Each of the Operative Documents other than this Agreement to
which Buyer will be a party, when executed and delivered at the Closing, will be
valid and binding and enforceable against Buyer in accordance with its terms,
except as such validity, binding effect or enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, receivership,
conservatorship, fraudulent transfer, moratorium (whether general or specific)
or other Law now or hereafter in effect affecting the enforceability of
creditors' rights generally, and except that the availability of equitable
remedies, such as specific performance or injunctive relief, are subject to the
discretion of the court before which any proceeding may be brought.

7.3          No Conflicts. None of the execution or delivery by Buyer of this
Agreement or any other Operative Document to which it is a party, performance by
Buyer of its obligations hereunder or thereunder, or consummation by Buyer of
the Transaction will: (i) require Buyer to obtain the Consent of, or deliver any
notice, filing or application to, any Regulatory Authority or any other Person
with respect to the transfer of the Transferred Assets, the assumption of the
Assumed Liabilities, or the performance of any obligations under any other
Operative Document, other than the Consents identified on Section 7.3 of the
Buyer Disclosure Schedule ("Buyer Consents"); (ii) conflict with or result in
any violation of any provision of the articles of incorporation or bylaws, each
as amended to date, of Buyer; (iii) result in any conflict with, or Default
under, any material agreement, indenture, mortgage or lease to which Buyer is a
party; or (iv) violate any term of any Law or Order applicable to Buyer.

7.4          Litigation. To the Knowledge of Buyer, there is no Litigation
pending or threatened against Buyer or involving or arising in connection with
Buyer's Merchant Processing Business, which questions or challenges the validity
of this Agreement or the other Operative Documents or any action taken or to be
taken by Buyer pursuant hereto or thereto or the consummation of the
transactions contemplated hereby or thereby.

7.5          Sufficient Funds. At the Closing, Buyer will have sufficient funds
to enable Buyer to consummate the transactions contemplated by this Agreement
and the other Operative Documents.

7.6          Permits. Buyer owns or validly holds all Permits that are required
in connection with the conduct of Buyer's Merchant Processing Business, except
such Permits as are not reasonably likely to have a Material Adverse Effect on
Buyer. All such Permits are valid and in full force and effect, except where the
failure to be in full force and effect is not reasonably

 

 

 

-39-

 

 



 


--------------------------------------------------------------------------------



 

likely to have a Material Adverse Effect on Buyer. No proceeding is pending or,
to the Knowledge of Buyer, threatened which would reasonably be expected to
result in the revocation or termination of any Permits, and to the Knowledge of
Buyer, there is no valid basis for any such proceeding, except in all cases
where such revocation or termination is not reasonably likely to have a Material
Adverse Effect on Buyer. Buyer is in compliance with the rules and regulations
of the Credit Card Associations that are applicable to its Merchant Processing
Business, except where the failure to be in compliance would not reasonably be
expected to have a Material Adverse Effect on Buyer.

7.7          Compliance With Law. With respect to Buyer's Merchant Processing
Business generally, Buyer is not in violation of any applicable Law, Order or
Permit, except such violations as are not reasonably likely to have a Material
Adverse Effect on Buyer.

7.8          No Other Representations. Except for the representations and
warranties expressly contained in this Agreement or in the other Operative
Documents, neither Buyer nor any other Person makes any express or implied
representation or warranty on behalf of Buyer, and Buyer hereby disclaims any
such representation or warranty whether by Buyer or any of its Affiliates, any
of their respective officers, directors, employees or Representatives, or any
other Person.

ARTICLE VIII

COVENANTS

8.1          Conduct of Business Pending Consummation. From the date of this
Agreement until the earlier of the Closing or the termination of this Agreement
in accordance with Article XII, except as expressly contemplated by this
Agreement or as set forth in Section 8.1 of the Seller Disclosure Schedule,
unless the prior written consent of Buyer shall have been obtained, which
consent shall not be unreasonably withheld or delayed (or, with respect to
Section 8.1(b), unless Seller has given Buyer prior written notice and Seller is
modifying or drawing upon a Merchant Security Arrangement in good faith and
consistent with its historical past practice), Parent, Seller and GCS, as
applicable, shall:

(a)          operate the Business only in the ordinary course, consistent with
past practice, and use its reasonable efforts to preserve business relationships
with employees and with Merchants and parties to other Transferred Contracts;

 

(b)

not modify or draw upon any Merchant Security Arrangement;

(c)          pay and perform all obligations under the Transferred Contracts
consistent with past practice;

 

(d)

not permit or allow any of the Transferred Assets to be subjected to any

Liens, other than Permitted Liens;

(e)          not sell, lease, transfer or otherwise dispose of any asset that,
but for such sale, lease, transfer or disposition, would have been a Transferred
Asset;

 

 

 

-40-

 

 



 


--------------------------------------------------------------------------------



 

 

(f)           not pay, discharge, or satisfy any material claim or Liability
with respect to any Transferred Assets in respect of the Business, other than
payment, discharge or satisfaction in the Ordinary Course of Business;

(g)          not amend, release or cancel any obligations, liabilities, rights
or claims included in the Transferred Assets except in the Ordinary Course of
Business;

(h)          not make any change in any method, practice or principle of
financial or tax accounting in any manner materially affecting the Business or
any financial information relating to or derived from the Business;

 

(i)

maintain and service the Equipment consistent with past practice;

(j)           use its reasonable efforts to comply with and perform its
obligations and duties imposed by all Laws applicable to the Transferred Assets,
the Business and the Designated Employees;

(k)          not grant any increase in the compensation of Designated Employees
(including any such increase pursuant to any bonus, pension, profit sharing or
other plan or commitment) except in the Ordinary Course of Business pursuant to
existing employee benefits plans, or enter into any employment agreement with
any Designated Employee; provided, however, that this Section 8.1(k) shall not
prohibit Seller, Parent or GCS from entering into employee retention agreements
with the Designated Employees named on Section 8.1(k) of the Seller Disclosure
Schedule, so long as such agreement is in the form of the Employee Retention,
Sale Participation and Non-Competition Agreement attached hereto as Exhibit "H"
or the Residual Commission Buyout Agreement attached hereto as Exhibit "I";

(l)           not amend, modify, terminate or supplement any Specified Merchant
Agreement;

(m)         not amend, modify or supplement in any material respect or terminate
any other material Transferred Contract;

(n)          not amend, modify, supplement or terminate any other Merchant
Agreement or immaterial Transferred Contract, except in the Ordinary Course of
Business;

(o)          take no action, or omit to take any action, which would materially
adversely affect the ability of any party to obtain any Consents required for
the transactions contemplated hereby, or which would materially adversely affect
the ability of any party to perform its covenants and agreements under this
Agreement and the other Operative Documents; and

(p)          not agree, whether in writing or otherwise, to do any of the acts
prohibited by clauses (a)-(o) above.

 

8.2

Consummation of Transactions; Consents.

 

 

 

-41-

 

 



 


--------------------------------------------------------------------------------



 

 

(a)          Subject to the terms and conditions of this Agreement, each party
agrees to use all reasonable efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper, or advisable under
applicable Laws to consummate and make effective, as soon as practicable after
the date of this Agreement, the Transaction; provided, that nothing herein shall
preclude any party from exercising its rights under this Agreement.

(b)          As promptly as practicable after the execution of this Agreement,
Parent, Seller, GCS and Buyer, as appropriate, shall (i) file all reports,
notifications, applications and other documents that may be required to be filed
with any and all Regulatory Authorities having proper jurisdiction over Parent,
Seller, GCS and Buyer in connection with the Transaction, including a premerger
notification form under the HSR Act; (ii) cooperate with each other in
connection with such filings or responses to requests for additional
information; and (iii) use all reasonable efforts to resolve any objections
raised by any of such authorities. To the extent permitted by Law, the parties
will furnish to each other such necessary information and reasonable assistance
as each may request in connection with their preparation of necessary filings
with such Regulatory Authorities. Each party also shall use all reasonable
efforts to obtain all required Consents. Each party shall cooperate fully with
the other to the extent reasonable in connection with the foregoing. Each party
shall promptly notify the other, and keep the other advised as to the status of,
any Litigation or administrative proceeding pending and known to such party, or
to its Knowledge threatened, which challenges the Transaction.

(c)          Each party agrees to give written notice promptly to the others
upon becoming aware of the occurrence or impending occurrence of any change,
fact, condition, event or circumstance relating to it which (i) is reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
such party (or in the case of Parent, Seller or GCS, a Material Adverse Effect
on the Business), (ii) would cause or constitute a breach of any of such party's
representations and warranties (made either as of the date of this Agreement or
as if made at the time of the occurrence, or such party's discovery, of such
change, fact, condition, event or circumstance) or a material breach of such
party's covenants contained herein, or (iii) prevents or is reasonably likely to
prevent such party from complying with its obligations hereunder. Each party
further agrees to use its reasonable efforts to prevent or promptly to remedy
any such change, fact, condition, event or circumstance.

(d)          Should any change, fact, condition, event, or circumstance referred
to in Section 8.2(c) require any change to either the Seller Disclosure Schedule
or the Buyer Disclosure Schedule delivered as of the date of this Agreement,
then Parent and Seller, or Buyer, as applicable, will deliver to the other
applicable party or parties at least two (2) Business Days prior to the Closing
Date a supplement thereto specifying such change. Any such supplement shall not
be given effect for purposes of the representations and warranties contained
herein.

(e)          No party shall take or cause to be taken any action that is
inconsistent with its obligations under this Agreement, that would materially
adversely affect the ability of any party to perform its covenants and
agreements under this Agreement, that would

 

 

 

-42-

 

 



 


--------------------------------------------------------------------------------



 

materially adversely affect the ability of any party to obtain any Consents or
Permits required for consummation of the Transaction, or that would materially
hinder or delay the consummation of the Transaction.

8.3          Force Majeure. No party shall be liable for defaults or delays due
to acts of God or the public enemy, acts or demands of government or any
government agency, terrorism, strikes, fires, flood, accident, or other
unforeseeable causes beyond its control and not due to its fault or negligence.
Each party shall notify the other of the cause of such delay within five (5)
days after the beginning thereof. In the event of such a delay or inability to
perform, the time for performance shall be extended for a period of time equal
to the length of the delay or inability to perform. Each party shall take such
steps as are reasonably necessary to overcome and mitigate the cause of the
defaults or delays as promptly as possible.

 

8.4

No Solicitation.

(a)          Parent, Seller and GCS will not, and each will ensure that its
directors, officers, employees, Affiliates and Representatives do not, directly
or indirectly encourage, solicit, participate in or initiate discussions or
negotiations with, provide any information to, or enter into any confidentiality
agreement, letter of intent, purchase agreement, merger agreement, or other
similar agreement, with, any Person (other than Buyer or its directors,
officers, employees and Representatives) with respect to (i) any sale,
disposition, lease or other transfer of any of the Transferred Assets or the
Business (except as permitted pursuant to Section 8.1(e)), (ii) any merger,
consolidation, business combination or sale of all or a significant portion of
the capital stock of Seller or GCS, or (iii) the liquidation or similar
extraordinary transaction with respect to Seller or GCS (an "Acquisition
Transaction"). Parent, Seller and GCS shall notify Buyer orally (within one
Business Day) and in writing (as promptly as practicable) upon receipt of any
bona fide inquiry or proposal concerning an Acquisition Transaction and the
material terms thereof.

(b)          Nothing in this Section 8.4 shall prohibit Parent or FHN from
entering into negotiations with respect to, or any confidentiality agreement,
letter of intent, purchase agreement, merger agreement or other similar
agreement with any Person (an "Acquiror") with respect to the sale of all or any
portion of the assets of Parent or FHN, or a merger, consolidation, business
combination, sale of all or any substantial portion of the capital stock of
Parent or FHN or the liquidation or similar extraordinary transaction with
respect to Parent or FHN (any such transaction, a "Parent Transaction"),
provided that, as a condition to the consummation of any such Parent
Transaction, all of the obligations of Parent under this Agreement or any other
Operative Document shall be expressly assumed by such Acquiror in accordance
with Section 13.3 and provided, further, that neither Parent nor FHN shall enter
into any agreement with respect to a Parent Transaction the effect of which does
or could reasonably be expected to prevent or materially delay the ability of
Parent or Seller to consummate the Transaction in accordance with its terms, and
provided, further, that a Parent Transaction shall in no event include any
negotiations with respect to, or any confidentiality agreement, letter of
intent, purchase agreement, merger agreement or other similar agreement with any
Person other than Buyer with respect to the assets of Seller or GCS or the
Transferred Assets, or a merger, consolidation, business combination, sale of
all or any portion of the

 

 

 

-43-

 

 



 


--------------------------------------------------------------------------------



 

capital stock of Seller or GCS or the liquidation or similar extraordinary
transaction with respect to Seller, GCS or the Transferred Assets.

 

8.5

Employees.

(a)          Immediately following the execution of this Agreement and until the
earlier of the termination of this Agreement in accordance with Article XII or
the Designated Employee Transfer Date, Parent, Seller, and GCS shall permit
Buyer (and/or its Representatives) to initiate discussions with any or all of
the Designated Employees, specifically including job interviews, so that Buyer
may determine which, if any, of the Designated Employees it desires to hire as
of the Designated Employee Transfer Date. Buyer may conduct individual or group
meetings, discussions or interviews with Designated Employees in the offices of
Seller or GCS (or such other locations as are mutually agreed by the parties)
during normal business hours (or at such other times as are mutually agreed by
the parties)

(b)          Seller, GCS and Parent shall continue to employ the Designated
Employees from the date of the execution of this Agreement until the earlier of
(i) the date designated by Buyer as the hire date of the Designated Employees
identified in writing by Buyer to Parent (the "Transferred Employees") or (ii)
60 days following the Closing Date (the "Designated Employee Transfer Date").
Seller's, GCS's and Parent's continued employment of the Designated Employees
shall be on the same terms and conditions, including but not limited to the
payment of compensation or wages and the provision of employee benefits, as
Seller, GCS and Parent employed such Designated Employees on the date
immediately preceding the Closing Date (subject to the terms of those certain
Employee Retention, Sale Participation and Non-Solicitation Agreements to be
entered into pursuant to Section 8.5(d) of this Agreement). Subject to
reimbursement of costs and expenses for the period between the Closing Date and
the Designated Employee Transfer Date, as provided in the Interim Services
Agreement (which shall require detail and supporting documentation as reasonably
requested by Buyer), Seller, GCS and Parent shall continue to be responsible and
liable for all payroll, compensation, benefits or other expenses related to the
Designated Employees up to the Designated Employee Transfer Date. Buyer shall
not be obligated to reimburse Seller, GCS or Parent for any "Special Payment,"
"Commission Payment" or "Additional Payment" pursuant to, and as defined in,
those certain Employee Retention, Sale Participation, and Non-Solicitation
Agreements entered into pursuant to Section 8.5(d) of this Agreement or the
Residual Commission Buyout Agreement, or for any other expenses related to the
continued employment of the Designated Employees which are not directly
attributable to the services performed by the Designated Employees on or after
the Closing Date. Seller, GCS and Parent shall terminate the Transferred
Employees as of the Designated Employee Transfer Date and, on or after the
Designated Employee Transfer Date, Seller, GCS and Parent may at their option
terminate one or more of the Designated Employees who are not Transferred
Employees. Nothing herein shall be construed as requiring or creating any
obligation on the part of Buyer to offer employment to or to hire any Designated
Employee or to continue to employ any Transferred Employee for any period of
time following the Designated Employee Transfer Date.

 

 

 

-44-

 

 



 


--------------------------------------------------------------------------------



 

 

(c)          Except to the extent prohibited by applicable Law, Seller, GCS and
Parent shall assist Buyer in the transition of any Transferred Employees by
providing true and correct copies of any information or records requested by
Buyer (or its Representatives) related to the Transferred Employees, including
initial employment dates, termination dates, reemployment dates, hours of
service, compensation or tax withholding history or any other information, that
Buyer (or its Representatives) reasonably deems necessary in connection with the
employment of any Transferred Employee. Seller, GCS and Parent agree to provide
any information or records reasonably requested by Buyer (or its
Representatives) related to the Transferred Employees in such format(s) as are
reasonably requested by Buyer (or its Representatives).

(d)          As soon as practicable after the execution of this Agreement,
Parent and Seller will enter into employee retention agreements in the form of
the Employee Retention, Sale Participation and Non-Solicitation Agreement
attached hereto as Exhibit "H" with those Designated Employees named on Section
8.1(k) of the Seller Disclosure Schedule.

ARTICLE IX

INVESTIGATION AND CONFIDENTIALITY

9.1          Investigation. Prior to the Closing, each party shall keep each
other party advised of all material developments relevant to its business, and
to consummation of the Transaction, and shall permit each other party to make or
cause to be made such reasonable investigation of the business and properties of
it and its financial and legal conditions as the other party reasonably
requests, provided that such investigation shall be reasonably related to the
Transaction and shall, to the extent reasonably practicable, be made upon
reasonable notice and during regular business hours and in a manner not to
unreasonably interfere with normal operations.

 

9.2

Agreements Regarding Confidentiality.

(a)          Parent, Seller and GCS each covenants that, from and after the date
of this Agreement (including after the Closing), it will not, during the
Applicable Period, without the prior written consent of Buyer, use or disclose
to any Person confidential information relating to or concerning:

(i)           Buyer and its Affiliates' respective business, customers,
financial condition, performance or operations, obtained by or in the possession
of Parent or Seller prior to the Closing ("Buyer Confidential Information"),
except for disclosure to, and use by the officers, directors, employees and
Representatives of Parent, Seller, GCS and their respective Affiliates who need
to know or use such information for purposes of the Transaction, unless, in the
opinion of counsel to Parent or Seller, disclosure is required to be made under
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, other Law or the rules of the New York Stock Exchange or any other
relevant securities exchange.

 

 

 

-45-

 

 



 


--------------------------------------------------------------------------------



 

 

(ii)          The Transferred Assets, Assumed Liabilities, the Operative
Documents, or the Business, in each case obtained by or in the possession of
Parent, Seller or GCS at or prior to the Closing ("Transferred Business
Confidential Information"), except for disclosure to, and use by its and its
Affiliates' officers, directors, employees and Representatives to the extent
such Persons need to know or use such information for purposes of the
Transaction, Taxes, accounting, litigation and other matters necessary in
respect of the ownership by Seller prior to the Closing of the Transferred
Assets or the Business, unless, in the opinion of counsel to Parent and Seller,
disclosure is required to be made under the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, other Law or the rules of the
New York Stock Exchange or any other relevant securities exchange; further,
provided, in the event disclosure of an Operative Document is required to be
made under the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, other law or the rules of the New York Stock Exchange or
any other relevant securities exchange, all as herein contemplated, Parent and
Seller agree to give Buyer prior written notice thereof and to use reasonable
efforts, in cooperation with Buyer, to obtain confidential treatment for any
Buyer Confidential Information contained in the Operative Documents.

(b)          The term "Buyer Confidential Information" does not include
information which (i) becomes generally available to the public other than as a
result of wrongful disclosure by Parent, Seller, GCS or its Affiliates, agents
or Representatives, (ii) was available on a non-confidential basis prior to its
coming into the possession of Parent or Seller, or (iii) becomes available after
the Closing to Parent, GCS or Seller on a non-confidential basis from a source
other than Buyer or its Affiliates, provided that, to the Knowledge of Parent,
GCS or Seller, as applicable, such source is not bound by a confidentiality
agreement with Buyer or any of its Representatives. The term "Transferred
Business Confidential Information" does not include information which becomes
generally available to the public other than as a result of wrongful disclosure
by Parent, GCS, Seller or their respective Affiliates, agents or Representatives
provided that, to the Knowledge of Parent, GCS or Seller, such source is not
bound by a confidentiality agreement with Buyer, its Affiliates, or their
respective Representatives.

(c)          Notwithstanding the foregoing, Parent, Seller, GCS and their
respective Affiliates may use and disclose Transferred Business Confidential
Information to the extent (i) reasonably required to bring any claim against, or
resolve any dispute with, any Person who is party to any Transferred Contract
which arises under such Transferred Contract relating to events prior to the
Effective Time, or (ii) reasonably required to defend any Litigation, claim or
other dispute relating to any matter that is or relates to, or is asserted to be
or relate to, a Retained Asset or a Retained Liability or any other matter that
is or is asserted to be covered by Parent or Seller's indemnification
obligations under Article XI; (iii) required by applicable Laws or Payment
Network Regulations, (iv) reasonably required to prepare any financial
statements (including the notes thereto), or (v) reasonably necessary to be
disclosed to banking authorities or regulators, including as may result from
Seller's status as an Affiliate of Parent, and related disclosure to Seller's,

 

 

 

-46-

 

 



 


--------------------------------------------------------------------------------



 

GCS's and Parent's Corporate and Compliance departments. Prior to any use or
disclosure of such Transferred Business Confidential Information, Parent, GCS or
Seller will notify Buyer that it intends to use or disclose Transferred Business
Confidential Information and will consult with Buyer in good faith regarding the
scope of the use and disclosure.

(d)          In the event that Parent, GCS, Seller or any of its Affiliates is
requested or required by document subpoena, civil investigative demand,
interrogatories, requests for information, or other similar process to disclose
any Buyer Confidential Information or Transferred Business Confidential
Information which otherwise may not be disclosed except as set forth in Section
9.2(a) or (c), Parent, GCS or Seller will provide Buyer with prompt notice of
such request or demand or other similar process so that Buyer may seek an
appropriate protective order or, if such request, demand or other similar
process is mandatory, waive compliance with the provisions of this Section 9.2,
as appropriate.

(e)          Buyer covenants that, from and after the date of this Agreement
(including after the Closing), it will not during the Applicable Period, without
the prior written consent of Parent and Seller use or disclose to any Person
confidential information relating to or concerning (i) Parent, Seller, GCS,
their respective Affiliates, or their respective businesses, customers,
financial condition, performance or operations or (ii) the Operative Documents
obtained by Buyer at or prior to the Closing Date, excluding any Transferred
Business Confidential Information and such other information as it relates to
the Transferred Assets and/or included in the Transferred Books and Records (the
"Seller Confidential Information"), except for disclosure to, and use by,
Buyer's and its Affiliates' officers, directors, employees and Representatives
to the extent such Persons need to know such information for purposes of the
Transaction, Taxes, accounting, Litigation and other matters necessary in
respect of the ownership by Buyer, subsequent to the Closing, of the Transferred
Assets, Buyer's assumption of the Assumed Liabilities or Buyer's conduct of its
Merchant Processing Business, unless, in the opinion of counsel to Buyer,
disclosure is required to be made under the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, other applicable Law or the
rules of the New York Stock Exchange or any other relevant securities exchange;
further, provided, in the event disclosure of an Operative Document is required
to be made under the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, other law or the rules of the New York Stock Exchange
or any other relevant securities exchange, all as herein contemplated, Buyer
agrees to give Parent and Seller prior written notice thereof and to use all
reasonable efforts, in cooperation with Parent and Seller, to obtain
confidential treatment for any Seller Confidential Information contained in the
Operative Documents. The term "Seller Confidential Information" does not include
information which (i) becomes generally available to the public other than as a
result of disclosure by Buyer or its Affiliates, agents or Representatives, (ii)
was available on a non-confidential basis prior to its coming into the
possession of Buyer, or (iii) becomes available after the Closing to Buyer on a
non-confidential basis from a source other than Parent, GCS or Seller, provided
that, to the Knowledge of Buyer, such source is not bound by a confidentiality
agreement with Parent, Seller or their Representatives.

 

 

 

-47-

 

 



 


--------------------------------------------------------------------------------



 

 

(f)           Notwithstanding the foregoing, Buyer and its Affiliates may use
and disclose Seller Confidential Information to the extent (i) reasonably
required to bring any claim against, or resolve any dispute with, any Person who
is party to any Transferred Contract that arises under such Transferred Contract
relating to events at or after the Effective Time, (ii) reasonably required to
defend any Litigation, claim or other dispute relating to any matter that is or
relates to, or is asserted to be or relate to, a Transferred Asset or an Assumed
Liability or any other matter that is or is asserted to be covered by Buyer's
indemnification obligations under Article XI, (iii) required for Buyer to
provide Merchant Services under this Agreement or the other Operative Documents,
or otherwise in connection with Buyer's performance of its obligations hereunder
or thereunder, (iv) required by applicable Laws or Payment Network Regulations,
(v) reasonably required to prepare any financial statements (including the notes
thereto), or (vi) reasonably necessary to be disclosed to banking authorities or
regulators, including as may result from Buyer's status as an Affiliate of a
bank, and related disclosure to Buyer's Corporate and Compliance Units. Prior to
any use or disclosure of such Seller Confidential Information, Buyer will notify
Parent and Seller that Buyer intends to use or disclose Seller Confidential
Information and will consult with Parent and Seller in good faith regarding the
scope of the use and disclosure.

(g)          In the event that Buyer is requested or required by documents
subpoena, civil investigative demand, interrogatories, requests for information,
or other similar process to disclose any Seller Confidential Information which
otherwise may not be disclosed except as set forth in Section 9.2(e) or (f),
Buyer will provide Parent and Seller with prompt notice of such request or
demand or other similar process so that Parent, GCS and Seller may seek an
appropriate protective order or, if such request, demand or other similar
process is mandatory, waive compliance with the provisions of this Section 9.2,
as appropriate.

(h)          Notwithstanding any other provision under this Section 9.2, no
party shall be prohibited from publicly disclosing information related to the
effect of the Transaction on such party's financial condition and results of
operations in connection with customary investor relations activities consistent
with past practice.

(i)           The parties agree that the confidentiality provisions of the
Confidentiality Agreement shall be superseded by this Section 9.2, and that all
information and material which constitutes "Evaluation Material" under the
confidentiality provisions of the Confidentiality Agreement shall constitute
Seller Confidential Information or Transferred Business Confidential
Information, as applicable, for purposes of this Section 9.2. The parties
further agree that as of the Effective Time, the Confidentiality Agreement shall
be terminated and of no further force or effect.

9.3          Publicity. In connection with the execution of this Agreement and
in connection with the Closing, Parent, Seller, GCS and Buyer jointly will plan,
coordinate in good faith and release any related press release and other public
announcements, statements or communications. Prior to the Closing Date, no party
will issue any press release or make any other public disclosures,
announcements, statements or communications concerning this Transaction or the
contents of this Agreement without the prior written consent of the other party.
Notwithstanding

 

 

 

-48-

 

 



 


--------------------------------------------------------------------------------



 

the above, nothing in this Article IX will preclude any party from making any
disclosures which are, in the opinion of counsel of the party seeking to
disclose, required by Law or, in the case of Parent and FHN, by the New York
Stock Exchange, or necessary and proper in conjunction with the filing of any
Tax Return or other document required to be filed with any governmental body,
authority or agency; provided, that the party required to make the release or
statement shall to the extent practicable allow the other party reasonable time
to comment on such release or statement in advance of such issuance.

ARTICLE X

CONDITIONS TO CLOSING

10.1       Conditions to Obligations of Each Party. The respective obligations
of each party to perform this Agreement and consummate the Transaction are
subject to the satisfaction of the following conditions, unless waived by each
of Parent, Seller, GCS and Buyer pursuant to Section 13.1.

(a)          All Consents of, filings and registrations with, and notifications
to, all Regulatory Authorities identified on Sections 10.1(a) of the Buyer
Disclosure Schedule and Seller Disclosure Schedule and/or required for
consummation of the Transaction, including as necessary under the HSR Act, shall
have been obtained or made and shall be in full force and effect and all waiting
periods required by Law shall have expired.

(b)          All Consents identified on Sections 10.1(b) of the Buyer Disclosure
Schedule and Seller Disclosure Schedule shall have been obtained.

(c)          No court or governmental or Regulatory Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Law or Order (whether temporary, preliminary or permanent) or taken any other
action which prohibits, materially restricts or makes consummation of the
Transaction illegal.

(d)          There shall not have been commenced or threatened against Parent,
Seller, GCS or Buyer (or any of their respective Affiliates) any Litigation (i)
involving any challenge to, or seeking damages or other relief in connection
with, the Transaction or (ii) that may have the effect of preventing, delaying,
making illegal, imposing limitations or conditions on or otherwise interfering
with the Transaction.

10.2       Conditions to Obligations of Buyer. In addition to the conditions set
forth in Section 10.1, the consummation by Buyer of the Transaction is expressly
subject to the following conditions, unless waived in writing by Buyer pursuant
to Section 13.1:

(a)          (i) The representations and warranties contained in Article VI that
are qualified by materiality or Material Adverse Effect shall be true and
correct on and as of the date of this Agreement and as of the Closing Date
(except to the extent such representations and warranties shall have been
expressly made as of an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date) with the
same force and effect as if made on such date, and (ii) the representations and
warranties contained in Article VI that are not qualified by

 

 

 

-49-

 

 



 


--------------------------------------------------------------------------------



 

materiality or Material Adverse Effect shall be true and correct on and as of
the date of this Agreement and the Closing Date (except to the extent such
representations and warranties shall have been expressly made as of an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date) with the same force and effect as if made on
such date, except to the extent that any failures of such representations and
warranties in this clause (ii) to be so true and correct, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect on
Parent, Seller, GCS or the Business.

(b)          Parent, GCS and Seller shall have performed and complied in all
material respects with each and every agreement, covenant and obligation
required by this Agreement to be performed or complied with by each of them at
or prior to the Closing.

(c)          Parent, GCS and Seller shall have furnished Buyer with such
certificates of its officers and others to evidence compliance with the
conditions set forth in this Section 10.2 as may be reasonably requested by
Buyer.

(d)          Buyer shall have received from or on behalf of Parent, GCS and
Seller delivery of all the items listed in Section 5.2(a).

(e)          Since the date of this Agreement, none of Parent, Seller, GCS nor
the Business shall have suffered a Material Adverse Effect, nor shall there have
occurred any development likely to result in a Material Adverse Effect on
Parent, Seller, GCS or the Business.

10.3       Conditions to Obligations of Parent, GCS and Seller. In addition to
the conditions set forth in Section 10.1, the consummation by Parent, GCS and
Seller of the Transaction is expressly subject to the following conditions,
unless waived in writing by Seller pursuant to Section 13.1:

(a)          (i) The representations and warranties contained in Article VII
that are qualified by materiality or Material Adverse Effect shall be true and
correct on and as of the date of this Agreement and as of the Closing Date
(except to the extent such representations and warranties shall have been
expressly made as of an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date) with the
same force and effect as if made on such date, and (ii) the representations and
warranties contained in Article VII that are not qualified by materiality or
Material Adverse Effect shall be true and correct on and as of the date of this
Agreement and the Closing Date (except to the extent such representations and
warranties shall have been expressly made as of an earlier date, in which case
such representations and warranties shall have been true and correct as of such
earlier date) with the same force and effect as if made on such date, except to
the extent that any failures of such representations and warranties in this
clause (ii) to be so true and correct, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect on Buyer.

 

 

 

-50-

 

 



 


--------------------------------------------------------------------------------



 

 

(b)          Buyer shall have performed and complied in all material respects
with each and every agreement, covenant and obligation required by this
Agreement to be performed or complied with by it at or prior to the Closing.

(c)          Buyer shall have furnished Parent, GCS and Seller with such
certificates of its officers and others to evidence compliance with the
conditions set forth in this Section 10.3 as may be reasonably requested by
Parent, GCS and Seller.

(d)          Parent, Seller and GCS, as applicable, shall have received from or
on behalf of Buyer delivery of all the items listed in Section 5.2(b).

(e)          Since the date of this Agreement, Buyer shall not have suffered a
Material Adverse Effect, nor shall there have occurred any development likely to
result in a Material Adverse Effect on Buyer.

ARTICLE XI

SURVIVAL, INDEMNIFICATION AND LIMITATIONS ON LIABILITY

 

11.1

Survival.

(a)          Except as provided in the immediately following sentence, the
representations and warranties of the parties contained herein and the
statements in any certificate or other writing delivered pursuant hereto shall
survive the Closing and shall remain in full force and effect until the date
which is fifteen (15) months after the Closing Date. The Group One
Representations and Warranties shall survive the Closing indefinitely, and the
representations and warranties set forth in Section 6.12 shall survive the
Closing and shall remain in full force and effect until the third anniversary of
the Closing Date. The covenants and agreements of the parties contained herein
(other than those contained in Article VIII) shall survive the Closing and
remain in full force and effect in accordance with their terms. The covenants
and agreements of the parties contained in Article VIII shall terminate upon the
Closing, except that claims for indemnification in respect of any breach thereof
shall survive until the first anniversary of the Closing. The period of time a
representation and warranty or covenant or agreement survives the Closing
pursuant to this Section 11.1(a) shall be the "Survival Period" with respect to
such representation and warranty, covenant or agreement.

(b)          For purposes of determining the amount of Damages sustained or
incurred with respect to the breach of any representation or warranty, and for
purposes of determining whether there has been a breach of any representation or
warranty, those representations and warranties set forth in Article VI that are
qualified by "material," "Material Adverse Effect" or variations thereof shall
be deemed not to include those qualifications.

(c)          Any right of indemnification pursuant to this Article XI with
respect to a claimed breach of (i) a representation or warranty and (ii) any
covenant or agreement (other than with respect to any Retained Liability or
Assumed Liability) shall expire on the expiration of the applicable Survival
Period, unless in each case on or prior to the

 

 

 

-51-

 

 



 


--------------------------------------------------------------------------------



 

expiration of the applicable Survival Period a Claim (as defined below) has been
made to the party from whom indemnification is sought; provided that, if a Claim
is timely made, it may continue to be asserted and pursued beyond expiration of
the applicable Survival Period of the representation, warranty, covenant or
agreement to which such Claim relates. A "Claim" means a written notice
asserting a breach of a representation, warranty, covenant, agreement or
obligation specified in this Agreement, which shall set forth, in light of the
information then known to the party giving such notice, a reasonably detailed
description of and estimate (but only if then reasonable to make and only to the
extent then known) of the amount involved in such breach. The right to bring
claims or causes of action pursuant to this Article XI relating to the
responsibility of Parent, Seller and GCS to indemnify the Buyer Group with
respect to any Retained Liability, and the responsibility of Buyer to indemnify
the Seller Group with respect to any Assumed Liability, shall survive without
limitation, except as may be limited by Law.

(d)          Subject to and not in limitation of the definitions of "Seller
Disclosure Schedule" and "Buyer Disclosure Schedule," the right to
indemnification, reimbursement or other remedy based upon the representations,
warranties, covenants and obligations contained herein shall not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the date of this
Agreement or the Closing Date, with respect to the accuracy of or compliance
with any such representation, warranty, covenant or obligation. The waiver of
any condition based upon the accuracy of any representation or warranty, or
based upon the performance or compliance with any covenant or obligation, will
not affect the right to indemnification, reimbursement or other remedy based
upon such representations, warranties, covenants and obligations.

 

11.2

Indemnification.

(a)          Parent, Seller and GCS jointly and severally hereby agree to
defend, indemnify and hold harmless Buyer, its Affiliates and their respective
successors and assigns (collectively, the "Buyer Group") from and against all
past, present and future demands, claims, suits, actions or causes of action,
assessments, losses, damages, liabilities, fines, judgments, costs and expenses
(including reasonable attorneys' fees), and specifically including, as and to
the extent provided by this Article XI, Consequential Damages (collectively,
"Damages"), imposed upon or incurred by any member of the Buyer Group by reason
of or arising or resulting from (i) a breach or inaccuracy of any Group One
Representation and Warranty of Parent, Seller or GCS contained in this Agreement
or in any certificate delivered pursuant to Section 10.2(c), (ii) a breach or
warranty of any Group Two Representation and Warranty of Parent, Seller or GCS
contained in this Agreement or in any certificate delivered pursuant to Section
10.2(c), (iii) a breach or inaccuracy of any Other Representation and Warranty
of Parent, Seller or GCS contained in this Agreement or in any certificate
delivered pursuant to Section 10.2(c), (iv) a breach of any covenant or
agreement of Parent, Seller or GCS contained in this Agreement, and (v) the
Retained Liabilities; provided, that in no event shall Parent, Seller or GCS be
required to indemnify any member of the Buyer Group for any Damages that a court
of competent jurisdiction shall have determined by final judgment resulted
primarily from the bad faith or willful misconduct of Buyer.

 

 

 

-52-

 

 



 


--------------------------------------------------------------------------------



 

 

(b)          Buyer hereby agrees to defend, indemnify and hold harmless Parent,
Seller, GCS, each of their respective Affiliates and their respective successors
and assigns (collectively, the "Seller Group") from and against all Damages
imposed upon or incurred by any member of the Seller Group by reason of or
resulting from (i) a breach or inaccuracy of any Group One Representation and
Warranty of Buyer contained in this Agreement or in any certificate delivered
pursuant to Section 10.3(c), (ii) a breach of inaccuracy of any other
representation or warranty of Buyer contained in this Agreement or in any
certificate delivered pursuant to Section 10.3(c), (iii) a breach of any
covenant or agreement of Buyer contained in this Agreement, and (iv) the Assumed
Liabilities; provided, that in no event shall Buyer be required to indemnify any
member of the Seller Group for any Damages that a court of competent
jurisdiction shall have determined by final judgment resulted primarily from the
bad faith or willful misconduct of Parent or Seller.

(c)          From and after the Effective Time, except for Claims relating to
actual fraud, intentional breach or willful misconduct and except for equitable
remedies, the remedies provided in this Article XI constitute the sole and
exclusive remedies between the parties for Damages or any other Claims arising
under this Agreement or under any other Operative Document (other than the
Non-Competition Agreement, the Interim Services Agreement and the Merchant
Services Agreement), including Claims based upon the inaccuracy, untruth,
incompleteness or breach of any representation or warranty contained in this
Agreement or in such other Operative Documents or based upon the failure to
perform any covenant, agreement or undertaking contained in this Agreement or in
such other Operative Documents. The parties agree (i) that there are other
Articles in this Agreement which set forth certain covenants, agreements and
obligations expressly requiring the payment of money or certain reimbursements,
and (ii) that in the event of a Claim arising from an alleged failure to make
such payments and/or reimbursements, the exclusive remedy for such Claim is
provided by this Article XI; provided, that there shall not be any duplication
of reimbursement or indemnification with respect to any such matter.

11.3       Third Party Claims. The obligations of the parties provided for under
Section 11.2 in respect of any claims made or asserted by a third party ("Third
Party Claims") shall be performed in accordance with the following procedures:

(a)          Each Person seeking indemnification under Section 11.2 (each an
"Indemnified Party") shall give the party from whom it is seeking
indemnification hereunder (each an "Indemnifying Party") written notice (a
"Third Party Claim Notice") as promptly as reasonably practicable after the
written assertion of any Third Party Claim or commencement of any action, suit
or proceeding in respect thereof describing in reasonable detail the nature of
the Third Party Claim to the extent then known to the Indemnified Party;
provided, that if an Indemnified Party fails to give the Indemnifying Party a
Third Party Claim Notice on a timely basis, the Indemnifying Party shall not be
relieved of its obligations under this Article XI in respect of such Third Party
Claim except to the extent that the Indemnifying Party is materially prejudiced
thereby.

 

 

 

-53-

 

 



 


--------------------------------------------------------------------------------



 

 

(b)          Upon receipt of any Third Party Claim Notice, the Indemnifying
Party may undertake the defense, compromise and settlement thereof by
representatives of its own choosing, and at its own cost and expense. The
assumption of the defense, compromise and settlement of any such Third Party
Claim by the Indemnifying Party will not be an acknowledgment of the obligation
of the Indemnifying Party to indemnify the Indemnified Party with respect to
such claim. If the Indemnified Party desires to participate in, but not control,
any such defense, compromise and settlement, it may do so at its sole cost and
expense. If, however, the Indemnifying Party fails or refuses to undertake the
defense of such Third Party Claim within twenty (20) Business Days after such
Third Party Claim Notice has been given to the Indemnifying Party, the
Indemnified Party will have the right to undertake the defense, compromise and
settlement of such Third Party Claim with counsel of its own choosing. In the
circumstances described in the immediately preceding sentence, the Indemnified
Party shall, upon undertaking the defense of such Third Party Claim, provide
written notice thereof to the Indemnifying Party. If the Indemnifying Party
undertakes the defense of a Third Party Claim and if in the reasonable opinion
of counsel to the Indemnified Party there may exist material defenses available
to the Indemnified Party that are different from or in addition to those
available to the Indemnifying Party or if the Indemnified Party otherwise
believes that its interests would be materially adversely affected by the
Indemnifying Party assuming sole control of the defense of such Third Party
Claim, the Indemnified Party shall be entitled to retain separate counsel to
participate in (and the Indemnifying Party shall cooperate with the Indemnified
Party so as to allow it to participate in and jointly control) the defense of
such Third Party Claim. Each party will provide the other with access to all of
its records, documents and personnel to the extent reasonably related to any
Third Party Claim.

(c)          No settlement of a Third Party Claim involving the asserted
liability of the Indemnifying Party under this Article XI shall be made without
the prior written consent by or on behalf of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed. If the
Indemnifying Party assumes the defense of a Third Party Claim, (i) no compromise
or settlement thereof may be effected by the Indemnifying Party without the
Indemnified Party's prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed) unless (A) there is no finding or
admission of any violation of Law, (B) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party and (C) the compromise
or settlement includes, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such Third Party Claim, and (ii) the Indemnified Party shall have
no liability with respect to any compromise or settlement thereof affected
without its consent.

 

11.4

Limitation of Liability.

(a)          No indemnification shall be required to be made by Parent, GCS or
Seller under Sections 11.2(a)(i), (ii) or (iii) unless the aggregate amount of
Damages under such Sections, taken together, exceeds $4,000,000 in the aggregate
(the "Seller Threshold"), in which event Parent, GCS and Seller shall be
obligated to indemnify the Indemnified

 

 

 

-54-

 

 



 


--------------------------------------------------------------------------------



 

Party for all such Damages in excess of the Seller Threshold incurred by such
Indemnified Party. Notwithstanding anything to the contrary in this Agreement,
the Seller Threshold shall not apply in any respect to any Damages arising out
of or related to (i) any breach of any covenant or agreement of Parent, Seller
or GCS contained in this Agreement, (ii) the Retained Liabilities, (iii) fraud,
intentional breach or willful misconduct on the part of Parent, GCS or Seller,
or (iv) the failure of Parent, Seller or GCS, as contemplated by this Agreement,
to provide to Buyer a true, correct and complete copy of a Merchant Agreement
with any Top 100 Acquiring Merchant.

(b)          No indemnification shall be required to be made by Buyer under
Sections 11.2(b)(i) or (ii) unless the aggregate amount of Damages under such
Sections, taken together, exceeds $4,000,000 in the aggregate (the "Buyer
Threshold"), in which event Buyer shall be obligated to indemnify the
Indemnified Party for all such Damages in excess of the Buyer Threshold incurred
by such Indemnified Party. Notwithstanding anything to the contrary in this
Agreement, the Buyer Threshold shall not apply in any respect to any Damages
arising out of or related to (i) any breach of any covenant or agreement of
Buyer contained in this Agreement, (ii) the Assumed Liabilities or (iii) fraud,
intentional breach or willful misconduct on the part of Buyer.

 (c)



Subject to the remainder of this Section 11.4(c):

(i)           Buyer's maximum liability, in the aggregate, for all
indemnification amounts owing pursuant to this Article XI (other than with
respect to fraud, intentional breach, willful misconduct or the Assumed
Liabilities) shall not exceed $112,500,000;

(ii)          Subject to Section 11.4(c)(iv), Parent's, Seller's and GCS's
maximum liability, in the aggregate, for all indemnification amounts owing for
any breach of any Group Two Representations and Warranties and any Other
Representations and Warranties (other than, in each instance, with respect to
fraud, intentional breach, willful misconduct or the Retained Liabilities) shall
not exceed $175,000,000;

(iii)         Subject to Section 11.4(c)(iv), Parent's, Seller's and GCS's
maximum liability, in the aggregate, for all indemnification amounts owing for
any breach of any Group One Representations and Warranties and any breach of any
covenant or agreement of Parent, Seller or GCS contained in this Agreement
(other than, in each instance, with respect to fraud, intentional breach,
willful misconduct or the Retained Liabilities) shall not exceed $450,000,000;

(iv)         In no event shall Parent's, Seller's and GCS's maximum liability,
in the aggregate, for all indemnification amounts owing with respect to any
Group One Representations and Warranties, Group Two Representations and
Warranties, any Other Representations and Warranties, or any breach of any
covenant or agreement of Parent, Seller or GCS contained in this Agreement
(other than, in each instance, with respect to fraud, intentional breach,
willful misconduct or the Retained Liabilities) exceed $450,000,000; and

 

 

 

-55-

 

 



 


--------------------------------------------------------------------------------



 

 

(v)          Notwithstanding the foregoing, the limitations set forth above in
this Section 11.4(c) shall not be applicable to any Damages arising out of or
related in any way to (A) fraud, intentional breach or willful misconduct on the
part of the Indemnifying Party, (B) in the case of Parent, Seller and GCS,
Parent's, Seller's and GCS's obligation to indemnify with respect to the
Retained Liabilities, or (C) in the case of Buyer, Buyer's obligation to
indemnify with respect to the Assumed Liabilities.

(d)          Except as otherwise set forth in this Section 11.4, none of Parent,
Seller or GCS, on the one hand, or Buyer, on the other hand, shall be liable for
special, indirect, incidental, exemplary or punitive damages or Consequential
Damages arising out of or in connection with this Agreement. An Indemnifying
Party shall be liable for exemplary or punitive damages with respect to the
subject matter of this Agreement only in the instance of fraud or intentional
and malicious misconduct on the part of such Indemnifying Party.

(e)          Parent, Seller and GCS shall be liable for Consequential Damages
imposed upon or incurred by a member of the Buyer Group arising or resulting
from (i) a breach of any of the representations, warranties, covenants or
agreements of Parent, Seller and GCS made in respect of (A) the Assigned
Merchant Agreements and (B) the Software, and (ii) the Retained Liabilities;
provided, that, for the avoidance of doubt, none of Parent, Seller or GCS shall
be liable for Consequential Damages in respect of any Relationship Merchant
identified on Schedule 4.2 to the extent that Buyer has permissibly retained the
portion of the Holdback Amount attributable to such Relationship Merchant. For
the avoidance of doubt, none of Parent, Seller or GCS shall be liable to Buyer
for Buyer's relationship with any Relationship Merchant under the terms of any
merchant agreement Buyer may execute with such Relationship Merchant after the
Closing Date; the parties further acknowledge and agree that Parent, Seller and
GCS shall be liable to Buyer with respect to any such Relationship Merchant only
as expressly set forth in this Agreement (e.g., a breach by Parent, Seller or
GCS of a representation or warranty in Article VI hereof). Parent, Seller and
GCS shall not be liable for Consequential Damages imposed upon or incurred by a
member of the Buyer Group in respect of any other Transferred Asset.
Notwithstanding anything contained in this Agreement to the contrary, none of
Parent, Seller or GCS shall have any liability whatsoever for any Damages
imposed upon, incurred or suffered by any member of the Buyer Group arising or
resulting from:

(i)           the loss or diminution in value of any Assigned Merchant Agreement
or of Card transaction volume or revenue associated with any Assigned Merchant
Agreement following the Closing Date, to the extent such Damages or any other
losses result from or arise out of:

 

(A)

general economic conditions;

(B)

the condition (financial or otherwise), properties, assets, liabilities,
position, business or results of operations of such Assigned

      

 

 

 

-56-

 

 



 


--------------------------------------------------------------------------------



 

Merchant (except to the extent such matters are otherwise the subject of the
representations and warranties made in Article VI hereof);

(C)         events or circumstances that occur in the ordinary course of Buyer's
business;

(D)         events or circumstances constituting Force Majeure as described in
Section 8.3 of this Agreement; or

(E)         with respect to any Assigned Merchant, Buyer's breach of the Buyer
Standard of Care with respect to such Assigned Merchant.

(ii)          the Software, to the extent that such Damages or other losses
result from or arise out of:

(A)         facts and circumstances that do not constitute a breach or
inaccuracy of any of the representations and warranties made by Parent, Seller
and GCS in Section 6.12;

 

(B)

a breach by Buyer of the Buyer Standard of Care.

(the foregoing, collectively, the "Excluded Events").

(f)           Notwithstanding the amount of any Consequential Damages actually
imposed upon or incurred by a member of the Buyer Group in connection with any
Assigned Merchant Agreement, Parent, Seller's and GCS's maximum liability for
Consequential Damages in respect of any Assigned Merchant Agreement (except with
respect to Retained Liabilities) shall be five (5) times the Net Revenue of such
affected Assigned Merchant.

(g)          Parent's, Seller's and GCS's maximum liability for Consequential
Damages in respect of any Software included in the Transferred Assets shall be
Buyer's lost profits directly resulting or arising from Parent's, Seller's and
GCS's breach of a representation, warranty, covenant or agreement in respect of
the Software included in the Transferred Assets, conditioned upon fulfillment of
Buyer's requirements in this Agreement in respect of the Software (including
with respect to Buyer's mitigation of any such Consequential Damages), as (i)
such lost profits may be acknowledged and agreed to in writing by Parent, Seller
or GCS, as applicable, or (ii) as determined in a court of competent
jurisdiction.

(h)          Notwithstanding anything else to the contrary contained in this
Agreement and in addition to any of the other conditions, limitations and
exclusions set forth in this Agreement, none of Parent, Seller or GCS, as
applicable, shall be required to indemnify any member of the Buyer Group (or to
credit any member of the Buyer Group with amount towards the satisfaction of the
Seller Threshold), and no member of the Buyer Group shall seek indemnity from
Parent, Seller of GCS, as applicable, for any:

 

 

 

-57-

 

 



 


--------------------------------------------------------------------------------



 

 

(i)           Damages (including without limitation Consequential Damages)
attributable to or arising from overhead allocations or general and
administrative costs or the costs of administering or complying with the
requirements imposed by or under this Agreement other than those requirements
which require Buyer to mitigate Parent's, Seller's and GCS's indemnity
obligations;

(ii)          Damages, with respect to any Assigned Merchant, that are caused by
the failure of Buyer or another member of the Buyer Group to comply with the
procedures and covenants in this Article XI, but only to the extent that such
noncompliance (A) materially and adversely affects Parent's, Seller's and GCS's,
as applicable, ability to administer a claim made by Buyer or another member of
the Buyer Group or (B) materially and adversely affects the ability to cure a
breach, mitigate Damages or defend a claim or otherwise results in or increases
the amount of Damages, in which case Parent, Seller and/or GCS may contest such
claim for indemnity in the amount by which such noncompliance increases the
amount of such Damages; or

(iii)        Damages recovered by or paid to any member of the Buyer Group by
any Person other than Parent, Seller or GCS (including, by way of example, from
an insurance policy).

(i)           Notwithstanding anything else to the contrary contained in this
Agreement and in addition to any of the other conditions, limitations and
exclusions set forth in this Agreement, Buyer shall not be required to indemnify
any member of the Seller Group (or to credit any member of the Seller Group with
amount towards the satisfaction of the Buyer Threshold), and no member of the
Seller Group shall seek indemnity from Buyer for:

(i)           Damages (including without limitation Consequential Damages)
attributable to or arising from overhead allocations or general and
administrative costs or the costs of administering or complying with the
requirements imposed by or under this Agreement other than those requirements
which require Parent, Seller and GCS to mitigate Buyer's indemnity obligations;

(ii)          Damages that are caused by the failure of Parent, Seller, GCS or
another member of the Seller Group to comply with the procedures and covenants
in this Article XI, but only to the extent that such noncompliance (A)
materially and adversely affects Buyer's ability to administer a claim made by
Parent, Seller, GCS or another member of the Seller Group or (B) materially and
adversely affects the ability to cure a breach, mitigate Damages or defend a
claim or otherwise results in or increases the amount of Damages, in which case
Buyer may contest such claim for indemnity in the amount by which such
noncompliance increases the amount of such Damages; or

(iii)        Damages recovered by or paid to any member of the Seller Group by
any Person other than Buyer (including, by way of example, from an insurance
policy).

 

 

 

-58-

 

 



 


--------------------------------------------------------------------------------



 

 

11.5       Buyer Standard of Care. As used in this Article XI, "Buyer Standard
of Care" means, with respect to the Merchant Services provided to each Assigned
Merchant (including without limitation material modifications to pricing,
material modifications to any other terms of the related Assigned Merchant
Agreement and material changes in operational policies or procedures), that
degree of care which constitutes not less than the degree of care exercised by
similar providers of Merchant Services with respect to similarly situated
merchants, taking into account industry classification, processing history,
credit and risk factors, and general business and economic conditions. The
parties acknowledge and agree that the Buyer Standard of Care is intended solely
as a prerequisite for Buyer's ability to be indemnified by Parent, Seller and
GCS under this Agreement, and accordingly, notwithstanding anything to the
contrary in this Agreement, that Buyer's failure to comply with the Buyer
Standard of Care with respect to any Assigned Merchant shall not create any
liability on the part of Buyer or any other member of the Buyer Group, including
any obligation to indemnify Parent, Seller, GCS or any other member of the
Seller Group.

 

11.6

Mitigation of Damages.

(a)          Each of Buyer, on the one hand, and Parent, Seller and GCS, on the
other hand, shall at all times use its commercially reasonable efforts to
minimize the Damages for which Parent, Seller or GCS, or Buyer, as applicable,
may be liable, including without limitation Consequential Damages, pursuant to
this Agreement (or would be liable for but for the operation of the Seller
Threshold or Buyer Threshold, as applicable). Without limiting the foregoing, in
carrying out its duty to mitigate Damages each party shall, as appropriate, take
the actions described in this Section 11.6.

(b)          If there is a reasonable good faith basis for doing so, Parent,
Seller and GCS, or Buyer, as applicable, shall appeal, through such processes as
are reasonably available, any fines or other Damages imposed or threatened to be
imposed by any Credit Card Association or EFT Network if Buyer's, or Parent's,
Seller's and GCS's, as applicable, liability for the related actual or
threatened Damages is reasonably likely to be reduced.

(c)          Buyer shall notify Parent in writing within three (3) Business Days
following Buyer's discovery of any security breach, material service level
interruption or other material defect in respect of the Software and Seller's
Proprietary Rights included in the Transferred Assets, and shall, with Parent's
reasonable cooperation (to the extent practicable), diligently pursue all
commercially reasonable means to expeditiously cure such event or condition.

(d)          With respect to any matter for which Parent, Seller or GCS, or
Buyer, as applicable, may be liable pursuant to this Article XI, Buyer, or
Parent, Seller and GCS, as applicable, shall diligently pursue (including
without limitation the commencement and pursuit of litigation) any and all
rights and remedies under agreements and contracts with third parties reasonably
likely to be successful, including insurance policies or other agreements or
contracts (including, in the case of Buyer, the Assigned Merchant Agreements
and/or Merchant Security Arrangements) pursuant to which such party has rights
of recourse or is indemnified or of which such party is the beneficiary.

 

 

 

-59-

 

 



 


--------------------------------------------------------------------------------



 

 

(e)          Before either Buyer, on the one hand, or Parent, Seller or GCS, on
the other hand, shall initiate, agree or consent to any course of action that
may result in Damages (including Consequential Damages) for which Parent, Seller
or GCS, or Buyer, as applicable, may be liable pursuant to the provisions of
this Agreement, such party shall use commercially reasonable efforts to pursue
any defenses to all claims against it (including any claims made by any Assigned
Merchant or by any third party with respect to the Software).

(f)           Subject to any other requirements imposed by this Agreement, any
expenses borne by Buyer, on the one hand, or Parent, Seller and GCS, on the
other hand, in fulfillment of its covenants and agreements set forth in this
Section 11.6 shall be deemed to be Damages for which the Seller Group or the
Buyer Group, as applicable, shall be liable to the extent that such matter is
otherwise indemnifiable under the terms of this Agreement.

ARTICLE XII

TERMINATION

12.1       Termination. This Agreement and the transactions contemplated hereby
may be terminated at any time prior to the Closing, as follows:

 

(a)

By the mutual written consent of Parent, Seller, GCS and Buyer;

(b)          By Parent, Seller and GCS or by Buyer, if the Closing has not
occurred on or before March 31, 2006 (the "Termination Date"), if the failure to
consummate the transactions contemplated hereby on or before such date is not
caused by any material breach of this Agreement by the party (or any Affiliate
thereof) electing to terminate pursuant to this Section 12.1(b);

(c)          By Parent, Seller and GCS or by Buyer, if there shall have occurred
a breach of any representation, warranty, covenant or agreement contained in
this Agreement that would give rise to the failure of the conditions to the
obligations of such party or parties set forth in Section 10.2(e) or 10.3(e), as
the case may be, and such breach is (i) not capable of being cured prior to the
Termination Date or (ii) is capable of being cured prior to the Termination Date
but the breaching party has failed to cure such breach within 30 days after
receiving notice of such breach from the non-breaching party or parties;
provided that Parent, Seller and GCS or Buyer shall only be entitled to
terminate this Agreement pursuant to this Section 12.1(c) if such party (or any
Affiliate thereof) is not in breach in any material respect in the performance
of its obligations under this Agreement; or

(d)          By Parent, Seller and GCS or by Buyer, if any court, governmental
entity or other Regulatory Authority of competent jurisdiction shall have issued
or entered an order, writ, injunction or decree which shall have the effect of
prohibiting or making illegal the transactions contemplated by this Agreement
and such order, writ, injunction or decree shall have become final and
non-appealable.

 

 

 

-60-

 

 



 


--------------------------------------------------------------------------------



 

 

12.2       Effect of Termination. The party desiring to terminate this Agreement
pursuant to Section 12.1 shall give written notice to the other party of such
desire. If the transactions contemplated by this Agreement are terminated and/or
abandoned as provided herein:

(a)          if and to the extent requested, and except to the extent such
materials are required for pursuing any claims or remedies under this Agreement,
each party will destroy or redeliver to the party furnishing the same all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof (including any Evaluation Material);

(b)          this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of any party hereto except (i) with respect
to Section 9.2 (Agreements Regarding Confidentiality), Section 9.3 (Publicity),
Article XIII, and this Section 12.2, all of which shall survive the Termination
Date. Notwithstanding the foregoing, nothing contained in this Section 12.2
shall relieve any party hereto from liability for any breach of this Agreement
occurring prior to the Termination Date; and

(c)          no party hereto and none of their respective directors, officers,
shareholders, Affiliates or controlling persons shall have any liability or
further obligation to any other party to this Agreement except as stated in
subparagraphs (a) and (b) of this Section 12.2.

ARTICLE XIII

MISCELLANEOUS

 

13.1

Waiver.

(a)          Prior to or at the Closing, Buyer shall have the right to waive any
Default in the performance of any term of this Agreement by Parent, Seller or
GCS, to waive or extend the time for the compliance or fulfillment by Parent,
Seller or GCS of any and all of their respective obligations under this
Agreement, and to waive any or all of the conditions precedent to the
obligations of Parent, Seller or GCS under this Agreement, except any condition
which, if not satisfied, would result in the violation of any Law. No such
waiver shall be effective unless in writing signed by a duly authorized officer
of Buyer.

(b)          Prior to or at the Closing, Parent, GCS and Seller shall have the
right to waive any Default in the performance of any term of this Agreement by
Buyer, to waive or extend the time for the compliance or fulfillment by Buyer of
any and all of its obligations under this Agreement, and to waive any or all of
the conditions precedent to the obligations of Parent, GCS and Seller under this
Agreement, except any condition which, if not satisfied, would result in the
violation of any Law. No such waiver shall be effective unless in writing signed
by a duly authorized officer of Parent, GCS and Seller.

(c)          The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce

 

 

 

-61-

 

 



 


--------------------------------------------------------------------------------



 

the same or any other provision of this Agreement. No waiver of any condition or
of the breach of any term contained in this Agreement in one or more instances
shall be deemed to be or construed as a further or continuing waiver of such
condition or breach or a waiver of any other condition or of the breach of any
other term of this Agreement.

13.2       Amendment. This Agreement may be modified, supplemented or amended
only by a written instrument executed by all of the parties hereto.

13.3       Nonassignability. All terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement may not be assigned
by any party without the prior written consent of the other party; provided,
that such consent shall not be required (a) for the assignment by any party of
its rights and privileges hereunder to any if its Affiliates (it being
understood that no such assignment shall relieve the assigning party of its
duties or obligations hereunder), or (b) for the assignment and delegation by
any party of its rights, privileges, duties and obligations hereunder to any
Person into or with which the assigning party shall merge or consolidate or to
which the assigning party shall sell all or substantially all of its assets,
provided that the assignee agrees in writing to assume all the rights and
obligations of the assigning party created hereby.

13.4       Entire Agreement. This Agreement (including any schedules, exhibits
or attachments hereto), taken together with the other Operative Documents, shall
constitute the entire agreement among the parties. This Agreement and the other
agreements referred to in the preceding sentence collectively supersede all
prior and contemporaneous agreements, statements, understandings, and
representations of the parties, whether written or oral, except as provided in
the preceding sentence. There are no representations, warranties, agreements,
arrangements, or understandings, oral or written between the parties relating to
the subject matter of this Agreement which are not fully expressed herein or in
another Operative Document. The parties agree that the traditional formulation
of the parol evidence rule (whereby extrinsic evidence may not be used to vary
or contradict the unambiguous terms of a document that represents a final and
complete expression of the parties' agreement) shall govern in any action or
proceeding that may ensue concerning this Agreement.

13.5       No Third-Party Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns. This Agreement is not for the benefit
of any other person, and no other person shall have any rights against the
parties hereunder.

13.6       Choice of Law. This Agreement is made and entered into under the laws
of the State of Tennessee, and the laws of that State applicable to agreements
made and to be performed entirely thereunder (without giving effect to the
principles of conflicts of laws thereof) shall govern the validity and
interpretation hereof and the performance by parties hereto of their respective
duties and obligations hereunder.

13.7       Rules of Construction. The headings in this Agreement are inserted
only as a matter of convenience and in no way affect the terms or intent of any
provision of this Agreement. Unless otherwise indicated, all references to
particular Articles or Sections shall

 

 

 

-62-

 

 



 


--------------------------------------------------------------------------------



 

mean and refer to the referenced Articles and Sections of this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words "include," "includes" or
"including" are used in this Agreement, they shall be deemed followed by the
words "without limitation." In the event that the last day for performance of an
act or the exercise of a right hereunder falls on a day other than a Business
Day, then the last day for such performance or exercise shall be the first
Business Day immediately following the otherwise last day for such performance
or such exercise. Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against any party, whether under any rule of
construction or otherwise. No party to this Agreement shall be considered the
draftsman. The parties acknowledge and agree that this Agreement has been
reviewed, negotiated, and accepted by all parties and their attorneys and shall
be construed and interpreted according to the ordinary meaning of the words used
so as fairly to accomplish the purposes and intentions of all parties hereto.

13.8       Delivery; Counterparts. This Agreement shall not become effective
until executed by each party and delivered to the other. This Agreement may be
executed in one or more counterparts. Each such counterpart shall be considered
an original and all of such counterparts shall constitute a single agreement
binding all the parties as if all had signed a single document. The parties
acknowledge that delivery of executed counterparts of this Agreement may be
effected by a facsimile transmission or other comparable means, with an original
document to be delivered promptly thereafter via overnight courier. The parties
agree that time is of the essence under this Agreement.

13.9       Enforcement of Agreement. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement was
not performed in accordance with its specific terms or was otherwise breached.
It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, provided that nothing contained herein shall
be construed as prohibiting any party from pursuing any other rights and
remedies available to it for such breach or threatened breach.

13.10     Severability. If any provision of this Agreement shall be contrary to
the internal laws of the State of Tennessee or any other applicable law, at the
present time or in the future, such provision shall be deemed null and void, but
shall not affect the legality of the remaining provisions of this Agreement and
such provision shall not be deemed null and void in any other jurisdiction. This
Agreement shall be deemed to be modified and amended so as to be in compliance
with applicable law and this Agreement shall then be construed in such a way as
will best serve the intention of the parties at the time of the execution of
this Agreement.

13.11     Notices. All notices, requests, consents, or other communications
required or permitted to be given under this Agreement shall be in writing, may
be delivered in person, by overnight air courier, by certified or registered
mail (return receipt requested with all fees prepaid), and shall be deemed to
have been duly given and to have become effective upon the date actually
delivered to the parties or their assignees at the following addresses:

 

 

 

-63-

 

 



 


--------------------------------------------------------------------------------



 

 

 

If to Parent, Seller or GCS:

First Tennessee Bank National Association

165 Madison Avenue, Third Floor

Memphis, Tennessee 38103

Attention:              Milton A. Gutelius, Jr.

Senior Vice President Corporate

Development and Treasurer

 

with a copy to:
(which shall
not constitute notice)

First Tennessee Bank National Association

165 Madison Avenue, Third Floor

Memphis, Tennessee 38103

Attention:              Clyde A. Billings, Jr.

Senior Vice President and

Assistant General Counsel

 

with a copy to:
(which shall
not constitute notice)

Baker, Donelson, Bearman, Caldwell & Berkowitz

165 Madison Avenue, Suite 2000

Memphis, Tennessee 38103

Attention:               Desiree M. Franklin

 


If to Buyer:

NOVA Information Systems, Inc.
One Concourse Parkway, Suite 300
Atlanta, Georgia 30328
Attention:               Mindy M. Doster
                                  General Counsel



with a copy to:
(which shall
not constitute notice)

NOVA Information Systems, Inc.
One Concourse Parkway, Suite 300
Atlanta, Georgia 30328
Attention:               Edward M. O’Hare
                                  Senior Vice President



with a copy to:
(which shall
not constitute notice)

McKenna Long & Aldridge LLP
SunTrust Plaza, Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attention:               Marc C. D’Annunzio


The persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
Section.

13.12     Waiver of Jury Trial. The parties hereto hereby waive their respective
right to trial by jury of any cause of action, claim, counterclaim or
cross-complaint in any action, proceeding or hearing brought by any party
against another on any matter whatsoever relating to, resulting from, arising
out of, or in any way connected with this Agreement, or any amendment or breach
hereof, including any claim or injury or damage, or the enforcement of any
remedy under any Law, emergency or otherwise, now or hereafter in effect.

 

 

-64-

 

 




--------------------------------------------------------------------------------



13.13     Expenses. Except as otherwise specifically provided in this Agreement,
each party shall bear and pay all direct costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated hereunder, including
filing, registration and other applicable fees, and fees and expenses of its own
financial or other consultants, investment bankers, accountants, and counsel.

13.14     Brokers and Finders. Except for Goldman, Sachs & Co. in the case of
Parent, GCS and Seller, each of the parties represents and warrants that neither
it nor any of its officers, directors, employees, or Affiliates has employed any
broker or finder or incurred any Liability for any financial advisory fees,
brokerage fees, commissions, or finders' fees in connection with this Agreement
or the transactions contemplated hereby. Buyer shall not have any obligation to
pay any fees, expenses or other charges to Goldman, Sachs & Co. In the event of
a claim by any broker or finder based upon his or its representing or being
retained by or allegedly representing or being retained by any party, such party
agrees to indemnify and hold each other party harmless from and against any
Liability in respect of such claim.

13.15     Relationship of Parties. The relationship between Parent, GCS and
Seller on the one hand and Buyer on the other hand established by this Agreement
is solely that of vendor and vendee and nothing contained herein shall be deemed
to create a joint venture between Parent, GCS or Seller and Buyer. No party, or
its directors, officers, employees or Representatives shall be deemed the agent
or servant of another party and no party shall have the right or authority to
enter into any contract or commitment, in the name of or on behalf of the other
party, or purport to bind the other party in any manner whatsoever.

(Remainder of page intentionally left blank.)

 

 

-65-

 

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF the undersigned hereto execute this Agreement as of the date
first written above.


 


PARENT:

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

By:                                                         
Name:                                                   
Title:                                                     



 

SELLER:

FIRST HORIZON MERCHANT SERVICES, INC.

By:                                                         
Name:                                                   
Title:                                                     



 

GCS:

GLOBAL CARD SERVICES, INC.

By:                                                         
Name:                                                   
Title:                                                     



 

--------------------------------------------------------------------------------


BUYER:

NOVA INFORMATION SYSTEMS, INC.

By:                                                         
Name:                                                   
Title:                                                     

 

 

 

 

-67-

 


--------------------------------------------------------------------------------



 

 

INDEX OF EXHIBITS

TO MERCHANT ASSET PURCHASE AGREEMENT

 

EXHIBIT

DESCRIPTION

A

Form of Bill of Sale and Assignment and Assumption Agreement

B

Form of Interim Services Agreement

C

Form of Merchant Services Agreement

D

Form of Non-Competition Agreement

E

Opinion of Counsel to Parent, GCS and Seller

F

Opinion of Counsel to Buyer

G

Standard Merchant Agreements

H

Form of Employee Retention, Sale Participation and Non-Solicitation Agreement

I

Form of Residual Commission Buyout Agreement

 

 

SCHEDULE

DESCRIPTION

2.3

Merchant Security Arrangement Sharing

4.2

Schedule of Relationship Merchants Subject to the Holdback Amount

4.5

Items to be Prorated

11.4(f)

Schedule of Annual Net Revenue of Assigned Merchant




 

 

 

 

 